--------------------------------------------------------------------------------

FARMOUT AGREEMENT

          This agreement (hereinafter referred to as the “Agreement”) is between
Coastal Petroleum Company (hereinafter referred to as “Coastal”) and Lusora
Healthcare Systems, Inc. (hereinafter referred to as “Lusora”). Coastal and
Lusora are sometimes collectively referred to as the “Parties”.

          This Exploration Agreement is the Farmout Agreement referred to in the
Memorandum of Intent signed by the Power Energy Enterpirses SA and Coastal
Petroleum Company on July 19, 2007 and assigned to Lusora Healthcare Systems,
Inc. on August 20, 2007, and replaces that Memorandum of Intent and governs the
rights and obligations of the Parties hence forth.

          In consideration of the premises, mutual covenants and obligations
herein contained, the Parties agree as follows:

          A. LEASES

          Coastal has identified a Shallow Gas Prospect which may yield 220 BCF
or more of natural gas if it is productive. Coastal owns leases on 42,259.77
gross mineral acres (42,080.84 net acres) in its Valley County Shallow Gas
Assembly (the “Leases”). The Leases are 100% working and at least between 75.5
and 80.5% net revenue leases. A copy of the Schedule of Leases is enclosed
herewith as Attachment A.

          B. AREA OF MUTUAL INTEREST

          An Area of Mutual Interest (AMI) shall exist within four miles of the
Leases. Coastal’s other current leases are outside this AMI.

          C. THE SHALLOW GAS PROSPECT

          Coastal has staked the Test Well of this Shallow Gas Prospect on a 160
acre spacing unit in the center of the Shallow Gas Prospect in Section 19,
Township 36 North, Range 38 East, and plans to spud the well after September 15,
2007. The cost of the Test Well with some lease rentals is $384,000. The parties
agree that the plan is to: drill four step out wells as soon as possible
following a successful Test Well; complete a reserve study; and obtain financing
based upon the reserve study to complete the development of the field; and
install pipelines needed to carry the gas to transmissions lines.

--------------------------------------------------------------------------------

          D. INTENTION OF THE PARTIES

          Coastal’s intention is to farmout the Shallow Gas Prospect Test Well
location to Lusora on the basis of Lusora paying 100% of the cost of the Test
Well and associated lease rentals, in return for 100% of the working interest
before payout of the Test Well and 80% of the working interest of the Test Well
after payout. In addition, after the results of the Test Well Lusora would be
entitled to purchase a 50% working interest in the remaining area of the Leases
for $1,000,000. From that point on the parties and Coastal would each pay 50% of
the cost of wells in which they both participate and each be entitled to 50% of
the revenues of wells in which they both participate. Lusora’s intention is to
acquire the total interest Coastal intends to farmout.

          E. LUSORA TO ACQUIRE A 50% INTEREST IN THE LEASES

          In order for Lusora to acquire the interest Coastal is offering,
Lusora and Coastal agree that:

  1.

Lusora was required to and did pay to Coastal a good faith *nonrefundable
payment of $40,000 and did deposit and escrow the sum of $384,000 with a bank
acceptable to Coastal. The release of the escrowed funds is subject only to the
final execution of this Agreement and that the funds will be released on the
date the permit to drill is granted, but no earlier than September 15, 2007.

          2.

At the time the United States Bureau of Land Management grants the permit to
drill the Test Well, but in no case before September 15, 2007, Lusora shall
release the escrowed sum of $384,000 to Coastal to be used by Coastal to pay the
costs of the Test Well and associated lease rentals.

          3.

Within 30 days after the Test Well is completed, Lusora will elect in writing to
purchase or not to purchase a 50% interest in the Leases for $1,000,000. If
Lusora elects to purchase this interest, it shall pay the total purchase price
of $1,000,000 to Coastal in five installments of $200,000, to be paid at the
following times:

          a.

first installment at the time Coastal obtains the permit to drill the first step
out well;

          b.

second installment at the time the second step out well is spud;

          c.

third installment at the time the third step out well is spud;

          d.

fourth installment at the time the fourth step out well is spud; and

          e.

fifth installment at the time the fourth step out well is completed.


--------------------------------------------------------------------------------

          At the time of payment of each installment, Coastal shall assign a 10%
undivided working interest in the Leases to Lusora. At the time of full payment,
Coastal shall assign or have assigned the full 50% undivided working interest in
the Leases to Lusora.

          F. RENTALS:

          Coastal and Lusora shall each pay their proportionate share of the
delay or other rentals on the Leases. Coastal shall be the party which actually
submits the rentals to the lessors. Coastal shall give sixty days notice to
Lusora of the date when rentals are due and Lusora shall pay its share, whatever
that may be at the time, within fifteen days of the date of the notice to
Coastal. Coastal shall pay the rentals advanced. In the event that either party
elects not to pay its portion of the rentals to any part of the Lease it shall
give the other party at least sixty days notice of its intention not to pay
rentals and the other party may do so and retain that portion of the Lease as
its sole property, less and excluding any producing units where the party’s
rights continue and no rentals were due.

          G. FAILURE TO FULFILL REQUIREMENTS:

          In the event that Lusora completes the requirements of Paragraph E
above, Lusora shall have earned a 50% undivided working interest in the Leases.
In the event that Lusora fails to timely meet any of the requirements of
Paragraph E. 3., Lusora will only earn a part of the 50% undivided working
interest in the Leases. Also in the event that Lusora fails to timely release
and pay the cash payment held in escrow, then Lusora shall earn no interest at
all in the Leases.

          H. FEDERAL EXPLORATORY UNIT:

          The Parties may work together to submit for approval a plan for a
Federal Exploratory Unit (“Unit”) that includes all of the Leases and so much of
the Area of Mutual Interest as possible.

          I. SUBSEQUENT EXPLORATION OF THE LEASES:

          After Lusora earns its 50% undivided interest in the Leases, either
party may propose a well within the Leases or additional acreage acquired within
the area of mutual interest. The other party may opt-in or opt-out of the
proposed well, on a well by well basis. If the other party opts–in, the drilling
shall proceed with both Parties paying their share of the costs. If the other
party opts-out of the proposed well the party opting out shall have no interest
in the spacing unit of that well, but the party opting out shall retain its
right to participate in any other well drilled as a development well or
exploratory well following the well the party has opted out of.

--------------------------------------------------------------------------------

          J. WELL INFORMATION:

          Each party shall furnish the other party with daily drilling reports,
logs, DST results, results of other tests performed, and production reports on
any well it drills under this Farmout Agreement.

          K. OPERATING AGREEMENT:

          All operations for the joint account of Coastal and Lusora on the
Leases shall be in accordance with the terms and provisions of the model Joint
Operating Agreement attached hereto and made a part of this Agreement as Exhibit
“B”. Coastal shall be designated Operator except where it declines to
participate in the drilling of a well or wells by Lusora, in which case, Lusora
may elect to act as operator and owner of such well or wells.

          L. TIME OF THE ESSENCE:

          It is understood that time is of the essence of this Agreement, and no
provision hereof shall be modified nor waived except in writing.

          M. AREA OF MUTUAL INTEREST ACQUISITIONS:

          The Area of Mutual Interest exists within four miles of the Leases.
Each party shall offer to the other party the right to participate for its
current share of the interest in the Leases in the acquisition of any lease or
other interest that party may have the option to acquire, at the same percentage
of the cost of acquisition. In the event that the other party declines to
participate, then that lease or other interest shall become outside this AMI and
the other party shall have no interest under the AMI rights. Coastal’s other
current leases are outside this AMI. A party may propose geological
investigations of whatever character within the AMI, and that party shall offer
to the other party the right to participate in the costs and results of the
proposed geological investigation. In the event that the other party declines to
participate, then that party shall have no right to the information and data
from the geological investigation. However, declining to participate in the
geological investigation shall not affect that party’s right to participate in
any well proposed by the party.

--------------------------------------------------------------------------------

          N. FORCE MAJEURE:

          In the event any party hereof is prevented from complying with any of
the obligations imposed upon it hereunder, or from exercising any of the rights
granted to it hereunder, as a result of an act of God, or any other cause,
whether similar or dissimilar, reasonably proved beyond the control of such
party, the time within which said party may perform such obligations or exercise
such rights shall be extended for a period equal to the time during which said
party was prevented from the performance of such obligations, or the exercise of
such rights. The party having the difficulty shall take all reasonable steps to
remedy such condition as rapidly as possible.

          P. NOTICES:

          All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
Parties at their address as set forth below or to such e-mail address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section.

Coastal Petroleum Company
Post Office Box 609
Apalachicola, Florida 32329

Telephone Number: 850-653-2732
Fax Number: 850-653-8804

Lusora Healthcare Systems Inc.
2 Sheraton Street
London W1K 3AJ United Kingdom
Telephone Number 442074794800
Fax Number 442074794801

          Q. LEGAL ACTIONS:

          If any action at law or in equity (including arbitration) is necessary
to enforce or interpret the terms of any of this Agreement, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

--------------------------------------------------------------------------------

          R. AMENDMENTS:

          Any term of this Agreement may be amended, terminated or waived only
with the written consent of each of the Parties hereto.

          S. SEVERABILITY:

          The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.

          T. DELAY NO WAIVER OF REMEDIES:

          No delay or omission to exercise any right, power or remedy accruing
to any party under this Agreement, upon any breach or default of any other party
under this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

          U. ENTIRE AGREEMENT:

          This Agreement (including the Exhibits hereto), constitute the full
and entire understanding and agreement between the Parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the Parties are expressly canceled.

          V. ARBITRATION:

          The Parties agree that any unresolved controversy or claim arising out
of or relating to this Agreement, except as: (i) otherwise provided in this
Agreement, or (ii) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the Parties, and if no agreement can be reached within thirty
(30) days after names of potential arbitrators have been proposed by the
American Arbitration Association (the “AAA”), then by one arbitrator having
reasonable experience in oil and gas transactions of the type provided for in
this Agreement and who is chosen by the AAA. The arbitration shall take place in
Tallahassee, Florida, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a)

--------------------------------------------------------------------------------

exchange of witness lists and copies of documentary evidence and documents
relating to or arising out of the issues to be arbitrated; (b) depositions of
all party witnesses; and (c) such other depositions as may be allowed by the
arbitrators upon a showing of good cause. Depositions shall be conducted in
accordance with the Florida Code of Civil Procedure, the arbitrator shall be
required to provide in writing to the Parties the basis for the award or order
of such arbitrator, and a court reporter shall record all hearings, with such
record constituting the official transcript of such proceedings. The prevailing
party shall be entitled to reasonable attorney’s fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled. Each of the Parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
Northern District of Florida or any court of the State of Florida having subject
matter jurisdiction.

          W. DATE:

          The date of this Agreement is August 30, 2007.

  Coastal Petroleum Company Lusora Healthcare Systems, Inc.         By: /s/
Phillip W. Ware By: /s/ Dan Bauer          Phillip W. Ware, President        Dan
Bauer, President and CEO


--------------------------------------------------------------------------------

[exhibit10-2x8x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x9x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x10x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x11x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x12x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x13x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x14x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x15x1.jpg]


--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - 1989

MODEL FORM OPERATING AGREEMENT

 

 

 

 

 

OPERATING AGREEMENT

DATED

______________________, ________________________,
                                            year

OPERATOR 
______________________________________________________________________________________________________

CONTRACT AREA
_________________________________________________________________________________________________

________________________________________________________________________________________________________________

________________________________________________________________________________________________________________

________________________________________________________________________________________________________________

________________________________________________________________________________________________________________

COUNTY OR PARISH OF __________________________________________, STATE OF
________________________________________

 

 

COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM
LANDMEN, 4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.

A.A.P.L. NO. 610 – 1989

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

TABLE OF CONTENTS

Article Title Page I. DEFINITIONS 1 II. EXHIBITS 1 III. INTERESTS OF PARTIES 2  
A. OIL AND GAS INTERESTS: 2   B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION: 2
  C. SUBSEQUENTLY CREATED INTERESTS: 2 IV. TITLES 2   A. TITLE EXAMINATION: 2  
B. LOSS OR FAILURE OF TITLE: 3     1. Failure of Title 3   2.  Loss by
Non-Payment or Erroneous Payment of Amount Due 3   3. Other Losses 3   4. Curing
Title 3 V. OPERATOR 4   A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR: 4   B.
RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR: 4   1.
Resignation or Removal of Operator 4   2. Selection of Successor Operator 4   3.
Effect of Bankruptcy 4   C. EMPLOYEES AND CONTRACTORS: 4   D. RIGHTS AND DUTIES
OF OPERATOR: 4   1. Competitive Rates and Use of Affiliates 4   2. Discharge of
Joint Account Obligations 4   3. Protection from Liens 4   4. Custody of Funds 5
  5. Access to Contract Area and Records 5   6. Filing and Furnishing
Governmental Reports 5   7. Drilling and Testing Operations 5   8. Cost
Estimates 5   9. Insurance 5 VI. DRILLING AND DEVELOPMENT 5   A. INITIAL WELL: 5
  B. SUBSEQUENT OPERATIONS: 5   1. Proposed Operations 5   2. Operations by Less
Than All Parties 6   3. Stand-By Costs 7   4. Deepening 8   5. Sidetracking 8  
6. Order of Preference of Operations 8   7. Conformity to Spacing Pattern 9   8.
Paying Wells 9   C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK: 9   1.
Completion 9   2. Rework, Recomplete or Plug Back 9   D. OTHER OPERATIONS: 9  
E. ABANDONMENT OF WELLS: 9   1. Abandonment of Dry Holes 9   2. Abandonment of
Wells That Have Produced 10   3. Abandonment of Non-Consent Operations 10   F.
F. TERMINATION OF OPERATIONS: 10   G. TAKING PRODUCTION IN KIND: 10   (Option 1)
Gas Balancing Agreement 10   (Option 2) No Gas Balancing Agreement 11 VII.
EXPENDITURES AND LIABILITY OF PARTIES 11   A. LIABILITY OF PARTIES: 11   B.
LIENS AND SECURITY INTERESTS: 12   C. ADVANCES: 12   D. DEFAULTS AND REMEDIES:
12   1. Suspension of Rights 13   2. Suit for Damages 13   3. Deemed Non-Consent
13   4. Advance Payment 13   5. Costs and Attorneys’ Fees 13   E. RENTALS,
SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES: 13   F. TAXES: 13 VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 14   A. SURRENDER OF LEASES: 14
  B. RENEWAL OR EXTENSION OF LEASES: 14   C. ACREAGE OR CASH CONTRIBUTIONS: 14

i

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

TABLE OF CONTENTS

  D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST: 15   E. WAIVER OF RIGHTS TO
PARTITION: 15   F. PREFERENTIAL RIGHT TO PURCHASE: 15 IX. INTERNAL REVENUE CODE
ELECTION 15 X. CLAIMS AND LAWSUITS 15 XI. FORCE MAJEURE 16 XII. NOTICES 16 XIII.
TERM OF AGREEMENT 16 XIV. COMPLIANCE WITH LAWS AND REGULATIONS 16   A. LAWS,
REGULATIONS AND ORDERS: 16   B. GOVERNING LAW: 16   C. REGULATORY AGENCIES: 16
XV. MISCELLANEOUS 17   A. EXECUTION: 17   B. SUCCESSORS AND ASSIGNS: 17   C
COUNTERPARTS: 17   D. SEVERABILITY 17 XVI. OTHER PROVISIONS 17

ii

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1 OPERATING AGREEMENT 2

                  THIS AGREEMENT, entered into by and between
___________________________________________,

3

hereinafter designated and referred to as "Operator," and the signatory party or
parties other than Operator, sometimes

4

hereinafter referred to individually as "Non-Operator," and collectively as
"Non-Operators."

5 WITNESSETH: 6

                  WHEREAS, the parties to this agreement are owners of Oil and
Gas Leases and/or Oil and Gas Interests in the land

7

identified in Exhibit "A," and the parties hereto have reached an agreement to
explore and develop these Leases and/or Oil

8

and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,

9

                  NOW, THEREFORE, it is agreed as follows:

10 ARTICLE I. 11 DEFINITIONS 12

                  As used in this agreement, the following words and terms shall
have the meanings here ascribed to them:

13

                  A. The term "AFE" shall mean an Authority for Expenditure
prepared by a party to this agreement for the purpose of

14

estimating the costs to be incurred in conducting an operation hereunder.

15

                  B. The term "Completion" or "Complete" shall mean a single
operation intended to complete a well as a producer of Oil

16

and Gas in one or more Zones, including, but not limited to, the setting of
production casing, perforating, well stimulation

17

and production testing conducted in such operation.

18

                  C. The term "Contract Area" shall mean all of the lands, Oil
and Gas Leases and/or Oil and Gas Interests intended to be

19

developed and operated for Oil and Gas purposes under this agreement. Such
lands, Oil and Gas Leases and Oil and Gas

20

Interests are described in Exhibit "A."

21

                  D. The term "Deepen" shall mean a single operation whereby a
well is drilled to an objective Zone below the deepest

22

Zone in which the well was previously drilled, or below the Deepest Zone
proposed in the associated AFE, whichever is the

23

lesser.

24

                  E. The terms "Drilling Party" and "Consenting Party" shall
mean a party who agrees to join in and pay its share of the

25

cost of any operation conducted under the provisions of this agreement.

26

                  F. The term "Drilling Unit" shall mean the area fixed for the
drilling of one well by order or rule of any state or federal

27

body having authority. If a Drilling Unit is not fixed by any such rule or
order, a Drilling Unit shall be the drilling unit as

28

established by the pattern of drilling in the Contract Area unless fixed by
express agreement of the Drilling Parties.

29

                  G. The term "Drillsite" shall mean the Oil and Gas Lease or
Oil and Gas Interest on which a proposed well is to be

30

located.

31

                  H. The term "Initial Well" shall mean the well required to be
drilled by the parties hereto as provided in Article VI.A.

32

                  I. The term "Non-Consent Well" shall mean a well in which less
than all parties have conducted an operation as

33

provided in Article VI.B.2.

34

                  J. The terms "Non-Drilling Party" and "Non-Consenting Party"
shall mean a party who elects not to participate in a

35

proposed operation.

36

                  K. The term "Oil and Gas" shall mean oil, gas, casinghead gas,
gas condensate, and/or all other liquid or gaseous

37

hydrocarbons and other marketable substances produced therewith, unless an
intent to limit the inclusiveness of this term is

38

specifically stated.

39

                  L. The term "Oil and Gas Interests" or "Interests" shall mean
unleased fee and mineral interests in Oil and Gas in tracts

40

of land lying within the Contract Area which are owned by parties to this
agreement.

41

                  M. The terms "Oil and Gas Lease," "Lease" and "Leasehold"
shall mean the oil and gas leases or interests therein

42

covering tracts of land lying within the Contract Area which are owned by the
parties to this agreement.

43

                  N. The term "Plug Back" shall mean a single operation whereby
a deeper Zone is abandoned in order to attempt a

44

Completion in a shallower Zone.

45

                  O. The term "Recompletion" or "Recomplete" shall mean an
operation whereby a Completion in one Zone is abandoned

46

in order to attempt a Completion in a different Zone within the existing
wellbore.

47

                  P. The term "Rework" shall mean an operation conducted in the
wellbore of a well after it is Completed to secure,

48

restore, or improve production in a Zone which is currently open to production
in the wellbore. Such operations include, but

49

are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking,

50

Deepening, Completing, Recompleting, or Plugging Back of a well.

51

                  Q. The term "Sidetrack" shall mean the directional control and
intentional deviation of a well from vertical so as to

52

change the bottom hole location unless done to straighten the hole or drill
around junk in the hole to overcome other

53

mechanical difficulties.

54

                  R. The term "Zone" shall mean a stratum of earth containing or
thought to contain a common accumulation of Oil and

55

Gas separately producible from any other common accumulation of Oil and Gas.

56

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes

57

natural and artificial persons, the plural includes the singular, and any gender
includes the masculine, feminine, and neuter.

58 ARTICLE II. 59 EXHIBITS 60

                  The following exhibits, as indicated below and attached
hereto, are incorporated in and made a part hereof:

61

_______  A. Exhibit "A," shall include the following information:

62

                  (1) Description of lands subject to this agreement,

63

                  (2) Restrictions, if any, as to depths, formations, or
substances,

64

                  (3) Parties to agreement with addresses and telephone numbers
for notice purposes,

65

                  (4) Percentages or fractional interests of parties to this
agreement,

66

                  (5) Oil and Gas Leases and/or Oil and Gas Interests subject to
this agreement,

67

                  (6) Burdens on production.

68

_______  B. Exhibit "B," Form of Lease.

69

_______  C. Exhibit "C," Accounting Procedure.

70

_______  D. Exhibit "D," Insurance.

71

_______  E. Exhibit "E," Gas Balancing Agreement.

72

_______  F. Exhibit "F," Non-Discrimination and Certification of Non-Segregated
Facilities.

73

_______  G. Exhibit "G," Tax Partnership.

74

_______  H. Other:_________________________________________________________

- 1 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

                  If any provision of any exhibit, except Exhibits "E," "F" and
"G," is inconsistent with any provision contained in

2

the body of this agreement, the provisions in the body of this agreement shall
prevail.

3 ARTICLE III. 4 INTERESTS OF PARTIES 5

A. Oil and Gas Interests:

6

                  If any party owns an Oil and Gas Interest in the Contract
Area, that Interest shall be treated for all purposes of this

7

agreement and during the term hereof as if it were covered by the form of Oil
and Gas Lease attached hereto as Exhibit "B,"

8

and the owner thereof shall be deemed to own both royalty interest in such lease
and the interest of the lessee thereunder.

9

B. Interests of Parties in Costs and Production:

10

                  Unless changed by other provisions, all costs and liabilities
incurred in operations under this agreement shall be borne

11

and paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their

12

interests are set forth in Exhibit "A." In the same manner, the parties shall
also own all production of Oil and Gas from the

13

Contract Area subject, however, to the payment of royalties and other burdens on
production as described hereafter.

14

                  Regardless of which party has contributed any Oil and Gas
Lease or Oil and Gas Interest on which royalty or other

15

burdens may be payable and except as otherwise expressly provided in this
agreement, each party shall pay or deliver, or

16

cause to be paid or delivered, all burdens on its share of the production from
the Contract Area up to, but not in excess of,

17

_____________________________and shall indemnify, defend and hold the other
parties free from any liability therefor.

18

Except as otherwise expressly provided in this agreement, if any party has
contributed hereto any Lease or Interest which is

19

burdened with any royalty, overriding royalty, production payment or other
burden on production in excess of the amounts

20

stipulated above, such party so burdened shall assume and alone bear all such
excess obligations and shall indemnify, defend

21

and hold the other parties hereto harmless from any and all claims attributable
to such excess burden. However, so long as

22

the Drilling Unit for the productive Zone(s) is identical with the Contract
Area, each party shall pay or deliver, or cause to

23

be paid or delivered, all burdens on production from the Contract Area due under
the terms of the Oil and Gas Lease(s)

24

which such party has contributed to this agreement, and shall indemnify, defend
and hold the other parties free from any

25

liability therefor.

26

                  No party shall ever be responsible, on a price basis higher
than the price received by such party, to any other party's

27

lessor or royalty owner, and if such other party's lessor or royalty owner
should demand and receive settlement on a higher

28

price basis, the party contributing the affected Lease shall bear the additional
royalty burden attributable to such higher price.

29

                  Nothing contained in this Article III.B. shall be deemed an
assignment or cross-assignment of interests covered hereby,

30

and in the event two or more parties contribute to this agreement jointly owned
Leases, the parties' undivided interests in

31

said Leaseholds shall be deemed separate leasehold interests for the purposes of
this agreement.

32

C. Subsequently Created Interests:

33

                  If any party has contributed hereto a Lease or Interest that
is burdened with an assignment of production given as security

34

for the payment of money, or if, after the date of this agreement, any party
creates an overriding royalty, production

35

payment, net profits interest, assignment of production or other burden payable
out of production attributable to its working

36

interest hereunder, such burden shall be deemed a "Subsequently Created
Interest." Further, if any party has contributed

37

hereto a Lease or Interest burdened with an overriding royalty, production
payment, net profits interests, or other burden

38

payable out of production created prior to the date of this agreement, and such
burden is not shown on Exhibit "A," such

39

burden also shall be deemed a Subsequently Created Interest to the extent such
burden causes the burdens on such party's

40

Lease or Interest to exceed the amount stipulated in Article III.B. above.

41

                  The party whose interest is burdened with the Subsequently
Created Interest (the "Burdened Party") shall assume and

42

alone bear, pay and discharge the Subsequently Created Interest and shall
indemnify, defend and hold harmless the other

43

parties from and against any liability therefor. Further, if the Burdened Party
fails to pay, when due, its share of expenses

44

chargeable hereunder, all provisions of Article VII.B. shall be enforceable
against the Subsequently Created Interest in the

45

same manner as they are enforceable against the working interest of the Burdened
Party. If the Burdened Party is required

46

under this agreement to assign or relinquish to any other party, or parties, all
or a portion of its working interest and/or the

47

production attributable thereto, said other party, or parties, shall receive
said assignment and/or production free and clear of

48

said Subsequently Created Interest, and the Burdened Party shall indemnify,
defend and hold harmless said other party, or

49

parties, from any and all claims and demands for payment asserted by owners of
the Subsequently Created Interest.

50 ARTICLE IV. 51 TITLES 52

A. Title Examination:

53

                  Title examination shall be made on the Drillsite of any
proposed well prior to commencement of drilling operations and,

54

if a majority in interest of the Drilling Parties so request or Operator so
elects, title examination shall be made on the entire

55

Drilling Unit, or maximum anticipated Drilling Unit, of the well. The opinion
will include the ownership of the working

56

interest, minerals, royalty, overriding royalty and production payments under
the applicable Leases. Each party contributing

57

Leases and/or Oil and Gas Interests to be included in the Drillsite or Drilling
Unit, if appropriate, shall furnish to Operator

58

all abstracts (including federal lease status reports), title opinions, title
papers and curative material in its possession free of

59

charge. All such information not in the possession of or made available to
Operator by the parties, but necessary for the

60

examination of the title, shall be obtained by Operator. Operator shall cause
title to be examined by attorneys on its staff or

61

by outside attorneys. Copies of all title opinions shall be furnished to each
Drilling Party. Costs incurred by Operator in

62

procuring abstracts, fees paid outside attorneys for title examination
(including preliminary, supplemental, shut-in royalty

63

opinions and division order title opinions) and other direct charges as provided
in Exhibit "C" shall be borne by the Drilling

64

Parties in the proportion that the interest of each Drilling Party bears to the
total interest of all Drilling Parties as such

65

interests appear in Exhibit "A." Operator shall make no charge for services
rendered by its staff attorneys or other personnel

66

in the performance of the above functions.

67

                  Each party shall be responsible for securing curative matter
and pooling amendments or agreements required in

68

connection with Leases or Oil and Gas Interests contributed by such party.
Operator shall be responsible for the preparation

69

and recording of pooling designations or declarations and communitization
agreements as well as the conduct of hearings

70

before governmental agencies for the securing of spacing or pooling orders or
any other orders necessary or appropriate to

71

the conduct of operations hereunder. This shall not prevent any party from
appearing on its own behalf at such hearings.

72

Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental

73

agencies, and which costs are necessary and proper for the activities
contemplated under this agreement, shall be direct

74

charges to the joint account and shall not be covered by the administrative
overhead charges as provided in Exhibit "C."

- 2 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above

2

functions.

3

                  No well shall be drilled on the Contract Area until after (1)
the title to the Drillsite or Drilling Unit, if appropriate, has

4

been examined as above provided, and (2) the title has been approved by the
examining attorney or title has been accepted by

5

all of the Drilling Parties in such well.

6

B. Loss or Failure of Title:

7

                  1. Failure of Title: Should any Oil and Gas Interest or Oil
and Gas Lease be lost through failure of title, which results in a

8

reduction of interest from that shown on Exhibit "A," the party credited with
contributing the affected Lease or Interest

9

(including, if applicable, a successor in interest to such party) shall have
ninety (90) days from final determination of title

10

failure to acquire a new lease or other instrument curing the entirety of the
title failure, which acquisition will not be subject

11

to Article VIII.B., and failing to do so, this agreement, nevertheless, shall
continue in force as to all remaining Oil and Gas

12

Leases and Interests; and,

13

                      (a) The party credited with contributing the Oil and Gas
Lease or Interest affected by the title failure (including, if

14

applicable, a successor in interest to such party) shall bear alone the entire
loss and it shall not be entitled to recover from

15

Operator or the other parties any development or operating costs which it may
have previously paid or incurred, but there

16

shall be no additional liability on its part to the other parties hereto by
reason of such title failure;

17

                      (b) There shall be no retroactive adjustment of expenses
incurred or revenues received from the operation of the

18

Lease or Interest which has failed, but the interests of the parties contained
on Exhibit "A" shall be revised on an acreage

19

basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose Lease or

20

Interest is affected by the title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;

21

                      (c) If the proportionate interest of the other parties
hereto in any producing well previously drilled on the Contract

22

Area is increased by reason of the title failure, the party who bore the costs
incurred in connection with such well attributable

23

to the Lease or Interest which has failed shall receive the proceeds
attributable to the increase in such interest (less costs and

24

burdens attributable thereto) until it has been reimbursed for unrecovered costs
paid by it in connection with such well

25

attributable to such failed Lease or Interest;

26

                      (d) Should any person not a party to this agreement, who
is determined to be the owner of any Lease or Interest

27

which has failed, pay in any manner any part of the cost of operation,
development, or equipment, such amount shall be paid

28

to the party or parties who bore the costs which are so refunded;

29

                      (e) Any liability to account to a person not a party to
this agreement for prior production of Oil and Gas which arises

30

by reason of title failure shall be borne severally by each party (including a
predecessor to a current party) who received

31

production for which such accounting is required based on the amount of such
production received, and each such party shall

32

severally indemnify, defend and hold harmless all other parties hereto for any
such liability to account;

33

                      (f) No charge shall be made to the joint account for legal
expenses, fees or salaries in connection with the defense of

34

the Lease or Interest claimed to have failed, but if the party contributing such
Lease or Interest hereto elects to defend its title

35

it shall bear all expenses in connection therewith; and

36

                      (g) If any party is given credit on Exhibit "A" to a Lease
or Interest which is limited solely to ownership of an

37

interest in the wellbore of any well or wells and the production therefrom, such
party's absence of interest in the remainder

38

of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest

39

is reflected on Exhibit "A."

40

                  2. Loss by Non-Payment or Erroneous Payment of Amount Due: If,
through mistake or oversight, any rental, shut-in well

41

payment, minimum royalty or royalty payment, or other payment necessary to
maintain all or a portion of an Oil and Gas

42

Lease or interest is not paid or is erroneously paid, and as a result a Lease or
Interest terminates, there shall be no monetary

43

liability against the party who failed to make such payment. Unless the party
who failed to make the required payment

44

secures a new Lease or Interest covering the same interest within ninety (90)
days from the discovery of the failure to make

45

proper payment, which acquisition will not be subject to Article VIII.B., the
interests of the parties reflected on Exhibit "A"

46

shall be revised on an acreage basis, effective as of the date of termination of
the Lease or Interest involved, and the party

47

who failed to make proper payment will no longer be credited with an interest in
the Contract Area on account of ownership

48

of the Lease or Interest which has terminated. If the party who failed to make
the required payment shall not have been fully

49

reimbursed, at the time of the loss, from the proceeds of the sale of Oil and
Gas attributable to the lost Lease or Interest,

50

calculated on an acreage basis, for the development and operating costs
previously paid on account of such Lease or Interest,

51

it shall be reimbursed for unrecovered actual costs previously paid by it (but
not for its share of the cost of any dry hole

52

previously drilled or wells previously abandoned) from so much of the following
as is necessary to effect reimbursement:

53

                      (a) Proceeds of Oil and Gas produced prior to termination
of the Lease or Interest, less operating expenses and lease

54

burdens chargeable hereunder to the person who failed to make payment,
previously accrued to the credit of the lost Lease or

55

Interest, on an acreage basis, up to the amount of unrecovered costs;

56

                      (b) Proceeds of Oil and Gas, less operating expenses and
lease burdens chargeable hereunder to the person who failed

57

to make payment, up to the amount of unrecovered costs attributable to that
portion of Oil and Gas thereafter produced and

58

marketed (excluding production from any wells thereafter drilled) which, in the
absence of such Lease or Interest termination,

59

would be attributable to the lost Lease or Interest on an acreage basis and
which as a result of such Lease or Interest

60

termination is credited to other parties, the proceeds of said portion of the
Oil and Gas to be contributed by the other parties

61

in proportion to their respective interests reflected on Exhibit "A"; and,

62

                      (c) Any monies, up to the amount of unrecovered costs,
that may be paid by any party who is, or becomes, the owner

63

of the Lease or Interest lost, for the privilege of participating in the
Contract Area or becoming a party to this agreement.

64

                  3. Other Losses: All losses of Leases or Interests committed
to this agreement, other than those set forth in Articles

65

IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all
parties in proportion to their interests shown on

66

Exhibit "A." This shall include but not be limited to the loss of any Lease or
Interest through failure to develop or because

67

express or implied covenants have not been performed (other than performance
which requires only the payment of money),

68

and the loss of any Lease by expiration at the end of its primary term if it is
not renewed or extended. There shall be no

69

readjustment of interests in the remaining portion of the Contract Area on
account of any joint loss.

70

                  4. Curing Title: In the event of a Failure of Title under
Article IV.B.1. or a loss of title under Article IV.B.2. above, any

71

Lease or Interest acquired by any party hereto (other than the party whose
interest has failed or was lost) during the ninety

72

(90) day period provided by Article IV.B.1. and Article IV.B.2. above covering
all or a portion of the interest that has failed

73

or was lost shall be offered at cost to the party whose interest has failed or
was lost, and the provisions of Article VIII.B.

74

shall not apply to such acquisition.

- 3 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1 ARTICLE V. 2 OPERATOR 3

A. Designation and Responsibilities of Operator:

4

                  ________________________________________shall be the Operator
of the Contract Area, and shall conduct

5

and direct and have full control of all operations on the Contract Area as
permitted and required by, and within the limits of

6

this agreement. In its performance of services hereunder for the Non-Operators,
Operator shall be an independent contractor

7

not subject to the control or direction of the Non-Operators except as to the
type of operation to be undertaken in accordance

8

with the election procedures contained in this agreement. Operator shall not be
deemed, or hold itself out as, the agent of the

9

Non-Operators with authority to bind them to any obligation or liability assumed
or incurred by Operator as to any third

10

party. Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike

11

manner, with due diligence and dispatch, in accordance with good oilfield
practice, and in compliance with applicable law and

12

regulation, but in no event shall it have any liability as Operator to the other
parties for losses sustained or liabilities incurred

13

except such as may result from gross negligence or willful misconduct.

14

B. Resignation or Removal of Operator and Selection of Successor:

15

                  1. Resignation or Removal of Operator: Operator may resign at
any time by giving written notice thereof to Non-Operators.

16

If Operator terminates its legal existence, no longer owns an interest hereunder
in the Contract Area, or is no longer capable of

17

serving as Operator, Operator shall be deemed to have resigned without any
action by Non-Operators, except the selection of a

18

successor. Operator may be removed only for good cause by the affirmative vote
of Non-Operators owning a majority interest

19

based on ownership as shown on Exhibit "A" remaining after excluding the voting
interest of Operator; such vote shall not be

20

deemed effective until a written notice has been delivered to the Operator by a
Non-Operator detailing the alleged default and

21

Operator has failed to cure the default within thirty (30) days from its receipt
of the notice or, if the default concerns an

22

operation then being conducted, within forty-eight (48) hours of its receipt of
the notice. For purposes hereof, "good cause" shall

23

mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of

24

operation contained in Article V.A. or material failure or inability to perform
its obligations under this agreement.

25

                  Subject to Article VII.D.1., such resignation or removal shall
not become effective until 7:00 o'clock A.M. on the first

26

day of the calendar month following the expiration of ninety (90) days after the
giving of notice of resignation by Operator

27

or action by the Non-Operators to remove Operator, unless a successor Operator
has been selected and assumes the duties of

28

Operator at an earlier date. Operator, after effective date of resignation or
removal, shall be bound by the terms hereof as a

29

Non-Operator. A change of a corporate name or structure of Operator or transfer
of Operator's interest to any single

30

subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.

31

                  2. Selection of Successor Operator: Upon the resignation or
removal of Operator under any provision of this agreement, a

32

successor Operator shall be selected by the parties. The successor Operator
shall be selected from the parties owning an

33

interest in the Contract Area at the time such successor Operator is selected.
The successor Operator shall be selected by the

34

affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit "A";

35

provided, however, if an Operator which has been removed or is deemed to have
resigned fails to vote or votes only to

36

succeed itself, the successor Operator shall be selected by the affirmative vote
of the party or parties owning a majority

37

interest based on ownership as shown on Exhibit "A" remaining after excluding
the voting interest of the Operator that was

38

removed or resigned. The former Operator shall promptly deliver to the successor
Operator all records and data relating to

39

the operations conducted by the former Operator to the extent such records and
data are not already in the possession of the

40

successor operator. Any cost of obtaining or copying the former Operator's
records and data shall be charged to the joint

41

account.

42

                  3. Effect of Bankruptcy: If Operator becomes insolvent,
bankrupt or is placed in receivership, it shall be deemed to have

43

resigned without any action by Non-Operators, except the selection of a
successor. If a petition for relief under the federal

44

bankruptcy laws is filed by or against Operator, and the removal of Operator is
prevented by the federal bankruptcy court, all

45

Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or

46

assume this agreement pursuant to the Bankruptcy Code, and an election to reject
this agreement by Operator as a debtor in

47

possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Operator without any action by Non-Operators,

48

except the selection of a successor. During the period of time the operating
committee controls operations, all actions shall

49

require the approval of two (2) or more parties owning a majority interest based
on ownership as shown on Exhibit "A." In

50

the event there are only two (2) parties to this agreement, during the period of
time the operating committee controls

51

operations, a third party acceptable to Operator, Non-Operator and the federal
bankruptcy court shall be selected as a

52

member of the operating committee, and all actions shall require the approval of
two (2) members of the operating

53

committee without regard for their interest in the Contract Area based on
Exhibit "A."

54

C. Employees and Contractors:

55

                  The number of employees or contractors used by Operator in
conducting operations hereunder, their selection, and the

56

hours of labor and the compensation for services performed shall be determined
by Operator, and all such employees or

57

contractors shall be the employees or contractors of Operator.

58

D. Rights and Duties of Operator:

59

                  1. Competitive Rates and Use of Affiliates: All wells drilled
on the Contract Area shall be drilled on a competitive

60

contract basis at the usual rates prevailing in the area. If it so desires,
Operator may employ its own tools and equipment in

61

the drilling of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges

62

shall be agreed upon by the parties in writing before drilling operations are
commenced, and such work shall be performed by

63

Operator under the same terms and conditions as are customary and usual in the
area in contracts of independent contractors

64

who are doing work of a similar nature. All work performed or materials supplied
by affiliates or related parties of Operator

65

shall be performed or supplied at competitive rates, pursuant to written
agreement, and in accordance with customs and

66

standards prevailing in the industry.

67

                  2. Discharge of Joint Account Obligations: Except as herein
otherwise specifically provided, Operator shall promptly pay

68

and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall

69

charge each of the parties hereto with their respective proportionate shares
upon the expense basis provided in Exhibit "C."

70

Operator shall keep an accurate record of the joint account hereunder, showing
expenses incurred and charges and credits

71

made and received.

72

                  3. Protection from Liens: Operator shall pay, or cause to be
paid, as and when they become due and payable, all accounts

73

of contractors and suppliers and wages and salaries for services rendered or
performed, and for materials supplied on, to or in

74

respect of the Contract Area or any operations for the joint account thereof,
and shall keep the Contract Area free from

- 4 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or

2

materials supplied.

3

                  4. Custody of Funds: Operator shall hold for the account of
the Non-Operators any funds of the Non-Operators advanced

4

or paid to the Operator, either for the conduct of operations hereunder or as a
result of the sale of production from the

5

Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until

6

used for their intended purpose or otherwise delivered to the Non-Operators or
applied toward the payment of debts as

7

provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator

8

and Non-Operators for any purpose other than to account for Non-Operator funds
as herein specifically provided. Nothing in

9

this paragraph shall require the maintenance by Operator of separate accounts
for the funds of Non-Operators unless the

10

parties otherwise specifically agree.

11

                  5. Access to Contract Area and Records: Operator shall, except
as otherwise provided herein, permit each Non-Operator

12

or its duly authorized representative, at the Non-Operator's sole risk and cost,
full and free access at all reasonable times to

13

all operations of every kind and character being conducted for the joint account
on the Contract Area and to the records of

14

operations conducted thereon or production therefrom, including Operator's books
and records relating thereto. Such access

15

rights shall not be exercised in a manner interfering with Operator's conduct of
an operation hereunder and shall not obligate

16

Operator to furnish any geologic or geophysical data of an interpretive nature
unless the cost of preparation of such

17

interpretive data was charged to the joint account. Operator will furnish to
each Non-Operator upon request copies of any

18

and all reports and information obtained by Operator in connection with
production and related items, including, without

19

limitation, meter and chart reports, production purchaser statements, run
tickets and monthly gauge reports, but excluding

20

purchase contracts and pricing information to the extent not applicable to the
production of the Non-Operator seeking the

21

information. Any audit of Operator's records relating to amounts expended and
the appropriateness of such expenditures

22

shall be conducted in accordance with the audit protocol specified in Exhibit
"C."

23

                  6. Filing and Furnishing Governmental Reports: Operator will
file, and upon written request promptly furnish copies to

24

each requesting Non-Operator not in default of its payment obligations, all
operational notices, reports or applications

25

required to be filed by local, State, Federal or Indian agencies or authorities
having jurisdiction over operations hereunder.

26

Each Non-Operator shall provide to Operator on a timely basis all information
necessary to Operator to make such filings.

27

                  7. Drilling and Testing Operations: The following provisions
shall apply to each well drilled hereunder, including but not

28

limited to the Initial Well:

29

                      (a) Operator will promptly advise Non-Operators of the
date on which the well is spudded, or the date on which

30

drilling operations are commenced.

31

                      (b) Operator will send to Non-Operators such reports, test
results and notices regarding the progress of operations on the well

32

as the Non-Operators shall reasonably request, including, but not limited to,
daily drilling reports, completion reports, and well logs.

33

                      (c) Operator shall adequately test all Zones encountered
which may reasonably be expected to be capable of producing

34

Oil and Gas in paying quantities as a result of examination of the electric log
or any other logs or cores or tests conducted

35

hereunder.

36

                  8. Cost Estimates: Upon request of any Consenting Party,
Operator shall furnish estimates of current and cumulative costs

37

incurred for the joint account at reasonable intervals during the conduct of any
operation pursuant to this agreement.

38

Operator shall not be held liable for errors in such estimates so long as the
estimates are made in good faith.

39

                  9. Insurance: At all times while operations are conducted
hereunder, Operator shall comply with the workers

40

compensation law of the state where the operations are being conducted;
provided, however, that Operator may be a self-

41

insurer for liability under said compensation laws in which event the only
charge that shall be made to the joint account shall

42

be as provided in Exhibit "C." Operator shall also carry or provide insurance
for the benefit of the joint account of the parties

43

as outlined in Exhibit "D" attached hereto and made a part hereof. Operator
shall require all contractors engaged in work on

44

or for the Contract Area to comply with the workers compensation law of the
state where the operations are being conducted

45

and to maintain such other insurance as Operator may require.

46

                  In the event automobile liability insurance is specified in
said Exhibit "D," or subsequently receives the approval of the

47

parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator's automotive

48

equipment.

49 ARTICLE VI. 50 DRILLING AND DEVELOPMENT 51

A. Initial Well:

52

                  On or before the day of _______, ______________________,
______ Operator shall commence the drilling of the Initial

53

Well at the following location:

54



55



56



57



58



59



60

and shall thereafter continue the drilling of the well with due diligence to

61



62



63



64



65



66



67

The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation

68

in Completion operations and Article VI.F. as to termination of operations and
Article XI as to occurrence of force majeure.

69

B. Subsequent Operations:

70

                  1. Proposed Operations: If any party hereto should desire to
drill any well on the Contract Area other than the Initial Well, or

71

if any party should desire to Rework, Sidetrack, Deepen, Recomplete or Plug Back
a dry hole or a well no longer capable of

72

producing in paying quantities in which such party has not otherwise
relinquished its interest in the proposed objective Zone under

73

this agreement, the party desiring to drill, Rework, Sidetrack, Deepen,
Recomplete or Plug Back such a well shall give written

74

notice of the proposed operation to the parties who have not otherwise
relinquished their interest in such objective Zone

- 5 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be

2

performed, the location, proposed depth, objective Zone and the estimated cost
of the operation. The parties to whom such a

3

notice is delivered shall have thirty (30) days after receipt of the notice
within which to notify the party proposing to do the work

4

whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to

5

Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and
the response period shall be limited to forty-

6

eight (48) hours, exclusive of Saturday, Sunday and legal holidays. Failure of a
party to whom such notice is delivered to reply

7

within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation.

8

Any proposal by a party to conduct an operation conflicting with the operation
initially proposed shall be delivered to all parties

9

within the time and in the manner provided in Article VI.B.6.

10

                  If all parties to whom such notice is delivered elect to
participate in such a proposed operation, the parties shall be

11

contractually committed to participate therein provided such operations are
commenced within the time period hereafter set

12

forth, and Operator shall, no later than ninety (90) days after expiration of
the notice period of thirty (30) days (or as

13

promptly as practicable after the expiration of the forty-eight (48) hour period
when a drilling rig is on location, as the case

14

may be), actually commence the proposed operation and thereafter complete it
with due diligence at the risk and expense of

15

the parties participating therein; provided, however, said commencement date may
be extended upon written notice of same

16

by Operator to the other parties, for a period of up to thirty (30) additional
days if, in the sole opinion of Operator, such

17

additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-

18

way) or appropriate drilling equipment, or to complete title examination or
curative matter required for title approval or

19

acceptance. If the actual operation has not been commenced within the time
provided (including any extension thereof as

20

specifically permitted herein or in the force majeure provisions of Article XI)
and if any party hereto still desires to conduct

21

said operation, written notice proposing same must be resubmitted to the other
parties in accordance herewith as if no prior

22

proposal had been made. Those parties that did not participate in the drilling
of a well for which a proposal to Deepen or

23

Sidetrack is made hereunder shall, if such parties desire to participate in the
proposed Deepening or Sidetracking operation,

24

reimburse the Drilling Parties in accordance with Article VI.B.4. in the event
of a Deepening operation and in accordance

25

with Article VI.B.5. in the event of a Sidetracking operation.

26

                  2. Operations by Less Than All Parties:

27

                      (a) Determination of Participation. If any party to whom
such notice is delivered as provided in Article VI.B.1. or

28

VI.C.1. (Option No. 2) elects not to participate in the proposed operation,
then, in order to be entitled to the benefits of this

29

Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, no

30

later than ninety (90) days after the expiration of the notice period of thirty
(30) days (or as promptly as practicable after the

31

expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be) actually commence the

32

proposed operation and complete it with due diligence. Operator shall perform
all work for the account of the Consenting

33

Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party,

34

the Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the

35

account of the Consenting Parties, or (ii) designate one of the Consenting
Parties as Operator to perform such work. The

36

rights and duties granted to and imposed upon the Operator under this agreement
are granted to and imposed upon the party

37

designated as Operator for an operation in which the original Operator is a
Non-Consenting Party. Consenting Parties, when

38

conducting operations on the Contract Area pursuant to this Article VI.B.2.,
shall comply with all terms and conditions of this

39

agreement.

40

                  If less than all parties approve any proposed operation, the
proposing party, immediately after the expiration of the

41

applicable notice period, shall advise all Parties of the total interest of the
parties approving such operation and its

42

recommendation as to whether the Consenting Parties should proceed with the
operation as proposed. Each Consenting Party,

43

within forty-eight (48) hours (exclusive of Saturday, Sunday, and legal
holidays) after delivery of such notice, shall advise the

44

proposing party of its desire to (i) limit participation to such party's
interest as shown on Exhibit "A" or (ii) carry only its

45

proportionate part (determined by dividing such party's interest in the Contract
Area by the interests of all Consenting Parties in

46

the Contract Area) of Non-Consenting Parties' interests, or (iii) carry its
proportionate part (determined as provided in (ii)) of

47

Non-Consenting Parties' interests together with all or a portion of its
proportionate part of any Non-Consenting Parties'

48

interests that any Consenting Party did not elect to take. Any interest of
Non-Consenting Parties that is not carried by a

49

Consenting Party shall be deemed to be carried by the party proposing the
operation if such party does not withdraw its

50

proposal. Failure to advise the proposing party within the time required shall
be deemed an election under (i). In the event a

51

drilling rig is on location, notice may be given by telephone, and the time
permitted for such a response shall not exceed a

52

total of forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays). The proposing party, at its election, may

53

withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10)

54

days, or within twenty-four (24) hours if a drilling rig is on location,
following expiration of the applicable response period.

55

If 100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties

56

of their proportionate interests in the operation and the party serving as
Operator shall commence such operation within the

57

period provided in Article VI.B.1., subject to the same extension right as
provided therein.

58

                      (b) Relinquishment of Interest for Non-Participation. The
entire cost and risk of conducting such operations shall be

59

borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding

60

paragraph. Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and

61

encumbrances of every kind created by or arising from the operations of the
Consenting Parties. If such an operation results

62

in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting
Parties shall plug and abandon the well and restore

63

the surface location at their sole cost, risk and expense; provided, however,
that those Non-Consenting Parties that

64

participated in the drilling, Deepening or Sidetracking of the well shall remain
liable for, and shall pay, their proportionate

65

shares of the cost of plugging and abandoning the well and restoring the surface
location insofar only as those costs were not

66

increased by the subsequent operations of the Consenting Parties. If any well
drilled, Reworked, Sidetracked, Deepened,

67

Recompleted or Plugged Back under the provisions of this Article results in a
well capable of producing Oil and/or Gas in

68

paying quantities, the Consenting Parties shall Complete and equip the well to
produce at their sole cost and risk, and the

69

well shall then be turned over to Operator (if the Operator did not conduct the
operation) and shall be operated by it at the

70

expense and for the account of the Consenting Parties. Upon commencement of
operations for the drilling, Reworking,

71

Sidetracking, Recompleting, Deepening or Plugging Back of any such well by
Consenting Parties in accordance with the

72

provisions of this Article, each Non-Consenting Party shall be deemed to have
relinquished to Consenting Parties, and the

73

Consenting Parties shall own and be entitled to receive, in proportion to their
respective interests, all of such Non-

74

Consenting Party's interest in the well and share of production therefrom or, in
the case of a Reworking, Sidetracking,

- 6 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article
VI.C.1. Option No. 2, all of such Non-

2

Consenting Party's interest in the production obtained from the operation in
which the Non-Consenting Party did not elect

3

to participate. Such relinquishment shall be effective until the proceeds of the
sale of such share, calculated at the well, or

4

market value thereof if such share is not sold (after deducting applicable ad
valorem, production, severance, and excise taxes,

5

royalty, overriding royalty and other interests not excepted by Article III.C.
payable out of or measured by the production

6

from such well accruing with respect to such interest until it reverts), shall
equal the total of the following:

7

                  (i) __________ % of each such Non-Consenting Party's share of
the cost of any newly acquired surface equipment

8

beyond the wellhead connections (including but not limited to stock tanks,
separators, treaters, pumping equipment and

9

piping), plus 100% of each such Non-Consenting Party's share of the cost of
operation of the well commencing with first

10

production and continuing until each such Non-Consenting Party's relinquished
interest shall revert to it under other

11

provisions of this Article, it being agreed that each Non-Consenting Party's
share of such costs and equipment will be that

12

interest which would have been chargeable to such Non-Consenting Party had it
participated in the well from the beginning

13

of the operations; and

14

                  (ii) __________% of (a) that portion of the costs and expenses
of drilling, Reworking, Sidetracking, Deepening,

15

Plugging Back, testing, Completing, and Recompleting, after deducting any cash
contributions received under Article VIII.C.,

16

and of (b) that portion of the cost of newly acquired equipment in the well (to
and including the wellhead connections),

17

which would have been chargeable to such Non-Consenting Party if it had
participated therein.

18

                  Notwithstanding anything to the contrary in this Article
VI.B., if the well does not reach the deepest objective Zone

19

described in the notice proposing the well for reasons other than the
encountering of granite or practically impenetrable

20

substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each

21

Non-Consenting Party who submitted or voted for an alternative proposal under
Article VI.B.6. to drill the well to a

22

shallower Zone than the deepest objective Zone proposed in the notice under
which the well was drilled, and each such Non-

23

Consenting Party shall have the option to participate in the initial proposed
Completion of the well by paying its share of the

24

cost of drilling the well to its actual depth, calculated in the manner provided
in Article VI.B.4. (a). If any such Non-

25

Consenting Party does not elect to participate in the first Completion proposed
for such well, the relinquishment provisions

26

of this Article VI.B.2. (b) shall apply to such party's interest.

27

                      (c) Reworking, Recompleting or Plugging Back. An election
not to participate in the drilling, Sidetracking or

28

Deepening of a well shall be deemed an election not to participate in any
Reworking or Plugging Back operation proposed in

29

such a well, or portion thereof, to which the initial non-consent election
applied that is conducted at any time prior to full

30

recovery by the Consenting Parties of the Non-Consenting Party's recoupment
amount. Similarly, an election not to

31

participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking

32

operation proposed in such a well, or portion thereof, to which the initial
non-consent election applied that is conducted at

33

any time prior to full recovery by the Consenting Parties of the Non-Consenting
Party's recoupment amount. Any such

34

Reworking, Recompleting or Plugging Back operation conducted during the
recoupment period shall be deemed part of the

35

cost of operation of said well and there shall be added to the sums to be
recouped by the Consenting Parties _______% of

36

that portion of the costs of the Reworking, Recompleting or Plugging Back
operation which would have been chargeable to

37

such Non-Consenting Party had it participated therein. If such a Reworking,
Recompleting or Plugging Back operation is

38

proposed during such recoupment period, the provisions of this Article VI.B.
shall be applicable as between said Consenting

39

Parties in said well.

40

                      (d) Recoupment Matters. During the period of time
Consenting Parties are entitled to receive Non-Consenting Party's

41

share of production, or the proceeds therefrom, Consenting Parties shall be
responsible for the payment of all ad valorem,

42

production, severance, excise, gathering and other taxes, and all royalty,
overriding royalty and other burdens applicable to

43

Non-Consenting Party's share of production not excepted by Article III.C.

44

                  In the case of any Reworking, Sidetracking, Plugging Back,
Recompleting or Deepening operation, the Consenting

45

Parties shall be permitted to use, free of cost, all casing, tubing and other
equipment in the well, but the ownership of all

46

such equipment shall remain unchanged; and upon abandonment of a well after such
Reworking, Sidetracking, Plugging Back,

47

Recompleting or Deepening, the Consenting Parties shall account for all such
equipment to the owners thereof, with each

48

party receiving its proportionate part in kind or in value, less cost of
salvage.

49

                  Within ninety (90) days after the completion of any operation
under this Article, the party conducting the operations

50

for the Consenting Parties shall furnish each Non-Consenting Party with an
inventory of the equipment in and connected to

51

the well, and an itemized statement of the cost of drilling, Sidetracking,
Deepening, Plugging Back, testing, Completing,

52

Recompleting, and equipping the well for production; or, at its option, the
operating party, in lieu of an itemized statement

53

of such costs of operation, may submit a detailed statement of monthly billings.
Each month thereafter, during the time the

54

Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties

55

shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities incurred in the operation of

56

the well, together with a statement of the quantity of Oil and Gas produced from
it and the amount of proceeds realized from

57

the sale of the well's working interest production during the preceding month.
In determining the quantity of Oil and Gas

58

produced during any month, Consenting Parties shall use industry accepted
methods such as but not limited to metering or

59

periodic well tests. Any amount realized from the sale or other disposition of
equipment newly acquired in connection with

60

any such operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited

61

against the total unreturned costs of the work done and of the equipment
purchased in determining when the interest of such

62

Non-Consenting Party shall revert to it as above provided; and if there is a
credit balance, it shall be paid to such Non-

63

Consenting Party.

64

                  If and when the Consenting Parties recover from a
Non-Consenting Party's relinquished interest the amounts provided

65

for above, the relinquished interests of such Non-Consenting Party shall
automatically revert to it as of 7:00 a.m. on the day

66

following the day on which such recoupment occurs, and, from and after such
reversion, such Non-Consenting Party shall

67

own the same interest in such well, the material and equipment in or pertaining
thereto, and the production therefrom as

68

such Non-Consenting Party would have been entitled to had it participated in the
drilling, Sidetracking, Reworking,

69

Deepening, Recompleting or Plugging Back of said well. Thereafter, such
Non-Consenting Party shall be charged with and

70

shall pay its proportionate part of the further costs of the operation of said
well in accordance with the terms of this

71

agreement and Exhibit "C" attached hereto.

72

                  3. Stand-By Costs: When a well which has been drilled or
Deepened has reached its authorized depth and all tests have

73

been completed and the results thereof furnished to the parties, or when
operations on the well have been otherwise

74

terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a Reworking,

- 7 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required

2

under Article VI.B.6. to resolve competing proposals) shall be charged and borne
as part of the drilling or Deepening

3

operation just completed. Stand-by costs subsequent to all parties responding,
or expiration of the response time permitted,

4

whichever first occurs, and prior to agreement as to the participating interests
of all Consenting Parties pursuant to the terms

5

of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to
and borne as part of the proposed operation,

6

but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated

7

between the Consenting Parties in the proportion each Consenting Party's
interest as shown on Exhibit "A" bears to the total

8

interest as shown on Exhibit "A" of all Consenting Parties.

9

                  In the event that notice for a Sidetracking operation is given
while the drilling rig to be utilized is on location, any party

10

may request and receive up to five (5) additional days after expiration of the
forty-eight hour response period specified in

11

Article VI.B.1. within which to respond by paying for all stand-by costs and
other costs incurred during such extended

12

response period; Operator may require such party to pay the estimated stand-by
time in advance as a condition to extending

13

the response period. If more than one party elects to take such additional time
to respond to the notice, standby costs shall be

14

allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's

15

interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit
"A" of all the electing parties.

16

                  4. Deepening: If less than all parties elect to participate in
a drilling, Sidetracking, or Deepening operation proposed

17

pursuant to Article VI.B.1., the interest relinquished by the Non-Consenting
Parties to the Consenting Parties under Article

18

VI.B.2. shall relate only and be limited to the lesser of (i) the total depth
actually drilled or (ii) the objective depth or Zone

19

of which the parties were given notice under Article VI.B.1. ("Initial
Objective"). Such well shall not be Deepened beyond the

20

Initial Objective without first complying with this Article to afford the
Non-Consenting Parties the opportunity to participate

21

in the Deepening operation.

22

                  In the event any Consenting Party desires to drill or Deepen a
Non-Consent Well to a depth below the Initial Objective,

23

such party shall give notice thereof, complying with the requirements of Article
VI.B.1., to all parties (including Non-

24

Consenting Parties). Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to

25

participate or not participate in the Deepening of such well pursuant to said
Articles VI.B.1. and 2. If a Deepening operation

26

is approved pursuant to such provisions, and if any Non-Consenting Party elects
to participate in the Deepening operation,

27

such Non-Consenting party shall pay or make reimbursement (as the case may be)
of the following costs and expenses.

28

                      (a) If the proposal to Deepen is made prior to the
Completion of such well as a well capable of producing in paying

29

quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties
for, as the case may be) that share of costs

30

and expenses incurred in connection with the drilling of said well from the
surface to the Initial Objective which Non-

31

Consenting Party would have paid had such Non-Consenting Party agreed to
participate therein, plus the Non-Consenting

32

Party's share of the cost of Deepening and of participating in any further
operations on the well in accordance with the other

33

provisions of this Agreement; provided, however, all costs for testing and
Completion or attempted Completion of the well

34

incurred by Consenting Parties prior to the point of actual operations to Deepen
beyond the Initial Objective shall be for the

35

sole account of Consenting Parties.

36

                      (b) If the proposal is made for a Non-Consent Well that
has been previously Completed as a well capable of producing

37

in paying quantities, but is no longer capable of producing in paying
quantities, such Non-Consenting Party shall pay (or

38

reimburse Consenting Parties for, as the case may be) its proportionate share of
all costs of drilling, Completing, and

39

equipping said well from the surface to the Initial Objective, calculated in the
manner provided in paragraph (a) above, less

40

those costs recouped by the Consenting Parties from the sale of production from
the well. The Non-Consenting Party shall

41

also pay its proportionate share of all costs of re-entering said well. The
Non-Consenting Parties' proportionate part (based

42

on the percentage of such well Non-Consenting Party would have owned had it
previously participated in such Non-Consent

43

Well) of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in

44

connection with such well shall be determined in accordance with Exhibit "C." If
the Consenting Parties have recouped the

45

cost of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-

46

Consenting Party may participate in the Deepening of the well with no payment
for costs incurred prior to re-entering the

47

well for Deepening

48

                  The foregoing shall not imply a right of any Consenting Party
to propose any Deepening for a Non-Consent Well prior

49

to the drilling of such well to its Initial Objective without the consent of the
other Consenting Parties as provided in Article

50

VI.F.

51

                  5. Sidetracking: Any party having the right to participate in
a proposed Sidetracking operation that does not own an

52

interest in the affected wellbore at the time of the notice shall, upon electing
to participate, tender to the wellbore owners its

53

proportionate share (equal to its interest in the Sidetracking operation) of the
value of that portion of the existing wellbore

54

to be utilized as follows:

55

                      (a) If the proposal is for Sidetracking an existing dry
hole, reimbursement shall be on the basis of the actual costs

56

incurred in the initial drilling of the well down to the depth at which the
Sidetracking operation is initiated.

57

                      (b) If the proposal is for Sidetracking a well which has
previously produced, reimbursement shall be on the basis of

58

such party's proportionate share of drilling and equipping costs incurred in the
initial drilling of the well down to the depth

59

at which the Sidetracking operation is conducted, calculated in the manner
described in Article VI.B.4(b) above. Such party's

60

proportionate share of the cost of the well's salvable materials and equipment
down to the depth at which the Sidetracking

61

operation is initiated shall be determined in accordance with the provisions of
Exhibit "C."

62

                  6. Order of Preference of Operations. Except as otherwise
specifically provided in this agreement, if any party desires to

63

propose the conduct of an operation that conflicts with a proposal that has been
made by a party under this Article VI, such

64

party shall have fifteen (15) days from delivery of the initial proposal, in the
case of a proposal to drill a well or to perform

65

an operation on a well where no drilling rig is on location, or twenty-four (24)
hours, exclusive of Saturday, Sunday and legal

66

holidays, from delivery of the initial proposal, if a drilling rig is on
location for the well on which such operation is to be

67

conducted, to deliver to all parties entitled to participate in the proposed
operation such party's alternative proposal, such

68

alternate proposal to contain the same information required to be included in
the initial proposal. Each party receiving such

69

proposals shall elect by delivery of notice to Operator within five (5) days
after expiration of the proposal period, or within

70

twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays) if a
drilling rig is on location for the well that is the

71

subject of the proposals, to participate in one of the competing proposals. Any
party not electing within the time required

72

shall be deemed not to have voted. The proposal receiving the vote of parties
owning the largest aggregate percentage

73

interest of the parties voting shall have priority over all other competing
proposals; in the case of a tie vote, the

74



- 8 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1 initial proposal shall prevail. Operator shall deliver notice of such result
to all parties entitled to participate in the operation 2 within five (5) days
after expiration of the election period (or within twenty-four (24) hours,
exclusive of Saturday, Sunday 3 and legal holidays, if a drilling rig is on
location). Each party shall then have two (2) days (or twenty-four (24) hours if
a rig 4 is on location) from receipt of such notice to elect by delivery of
notice to Operator to participate in such operation or to 5 relinquish interest
in the affected well pursuant to the provisions of Article VI.B.2.; failure by a
party to deliver notice within 6 such period shall be deemed an election not to
participate in the prevailing proposal. 7                   7. Conformity to
Spacing Pattern. Notwithstanding the provisions of this Article VI.B.2., it is
agreed that no wells shall be 8 proposed to be drilled to or Completed in or
produced from a Zone from which a well located elsewhere on the Contract 9 Area
is producing, unless such well conforms to the then-existing well spacing
pattern for such Zone. 10                   8. Paying Wells. No party shall
conduct any Reworking, Deepening, Plugging Back, Completion, Recompletion, or 11
Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except 12 with the consent of all
parties that have not relinquished interests in the well at the time of such
operation. 13 C. Completion of Wells; Reworking and Plugging Back: 14
                  1. Completion: Without the consent of all parties, no well
shall be drilled, Deepened or Sidetracked, except any well 15 drilled, Deepened
or Sidetracked pursuant to the provisions of Article VI.B.2. of this agreement.
Consent to the drilling, 16 Deepening or Sidetracking shall include: 17
          [ ] Option No. 1: All necessary expenditures for the drilling,
Deepening or Sidetracking, testing, Completing and 18                equipping
of the well, including necessary tankage and/or surface facilities. 19          
[ ] Option No. 2: All necessary expenditures for the drilling, Deepening or
Sidetracking and testing of the well. When 20                such well has
reached its authorized depth, and all logs, cores and other tests have been
completed, and the results 21                thereof furnished to the parties,
Operator shall give immediate notice to the Non-Operators having the right to 22
               participate in a Completion attempt whether or not Operator
recommends attempting to Complete the well, 23                together with
Operator's AFE for Completion costs if not previously provided. The parties
receiving such notice 24                shall have forty-eight (48) hours
(exclusive of Saturday, Sunday and legal holidays) in which to elect by delivery
of 25                notice to Operator to participate in a recommended
Completion attempt or to make a Completion proposal with an 26               
accompanying AFE. Operator shall deliver any such Completion proposal, or any
Completion proposal conflicting 27                with Operator's proposal, to
the other parties entitled to participate in such Completion in accordance with
the 28                procedures specified in Article VI.B.6. Election to
participate in a Completion attempt shall include consent to all 29
               necessary expenditures for the Completing and equipping of such
well, including necessary tankage and/or surface 30                facilities
but excluding any stimulation operation not contained on the Completion AFE.
Failure of any party 31                receiving such notice to reply within the
period above fixed shall constitute an election by that party not to 32
               participate in the cost of the Completion attempt; provided, that
Article VI.B.6. shall control in the case of 33                conflicting
Completion proposals. If one or more, but less than all of the parties, elect to
attempt a Completion, the 34                provision of Article VI.B.2. hereof
(the phrase "Reworking, Sidetracking, Deepening, Recompleting or Plugging 35
               Back" as contained in Article VI.B.2. shall be deemed to include
"Completing") shall apply to the operations 36                thereafter
conducted by less than all parties; provided, however, that Article VI.B.2.
shall apply separately to each 37                separate Completion or
Recompletion attempt undertaken hereunder, and an election to become a
Non-Consenting 38                Party as to one Completion or Recompletion
attempt shall not prevent a party from becoming a Consenting Party 39
               in subsequent Completion or Recompletion attempts regardless
whether the Consenting Parties as to earlier 40                Completions or
Recompletion have recouped their costs pursuant to Article VI.B.2.; provided
further, that any 41                recoupment of costs by a Consenting Party
shall be made solely from the production attributable to the Zone in 42
               which the Completion attempt is made. Election by a previous
Non-Consenting party to participate in a subsequent 43                Completion
or Recompletion attempt shall require such party to pay its proportionate share
of the cost of salvable 44                materials and equipment installed in
the well pursuant to the previous Completion or Recompletion attempt, 45
               insofar and only insofar as such materials and equipment benefit
the Zone in which such party participates in a 46                Completion
attempt. 47                   2. Rework, Recomplete or Plug Back: No well shall
be Reworked, Recompleted or Plugged Back except a well Reworked, 48 Recompleted,
or Plugged Back pursuant to the provisions of Article VI.B.2. of this agreement.
Consent to the Reworking, 49 Recompleting or Plugging Back of a well shall
include all necessary expenditures in conducting such operations and 50
Completing and equipping of said well, including necessary tankage and/or
surface facilities. 51 D. Other Operations: 52                   Operator shall
not undertake any single project reasonably estimated to require an expenditure
in excess of ________ 53 ____________________________________________Dollars
($________________________ ) except in connection with the 54 drilling,
Sidetracking, Reworking, Deepening, Completing, Recompleting or Plugging Back of
a well that has been previously 55 authorized by or pursuant to this agreement;
provided, however, that, in case of explosion, fire, flood or other sudden 56
emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion 57 are required to deal with the
emergency to safeguard life and property but Operator, as promptly as possible,
shall report the 58 emergency to the other parties. If Operator prepares an AFE
for its own use, Operator shall furnish any Non-Operator so 59 requesting an
information copy thereof for any single project costing in excess of
______________________________Dollars 60 ($________________________ ). Any party
who has not relinquished its interest in a well shall have the right to propose
that 61 Operator perform repair work or undertake the installation of artificial
lift equipment or ancillary production facilities such as 62 salt water disposal
wells or to conduct additional work with respect to a well drilled hereunder or
other similar project (but 63 not including the installation of gathering lines
or other transportation or marketing facilities, the installation of which shall
64 be governed by separate agreement between the parties) reasonably estimated
to require an expenditure in excess of the 65 amount first set forth above in
this Article VI.D. (except in connection with an operation required to be
proposed under 66 Articles VI.B.1. or VI.C.1. Option No. 2, which shall be
governed exclusively be those Articles). Operator shall deliver such 67 proposal
to all parties entitled to participate therein. If within thirty (30) days
thereof Operator secures the written consent 68 of any party or parties owning
at least ____________% of the interests of the parties entitled to participate
in such operation, 69 each party having the right to participate in such project
shall be bound by the terms of such proposal and shall be obligated 70 to pay
its proportionate share of the costs of the proposed project as if it had
consented to such project pursuant to the terms 71 of the proposal. 72 E.
Abandonment of Wells: 73                   1. Abandonment of Dry Holes: Except
for any well drilled or Deepened pursuant to Article VI.B.2., any well which has
74 been drilled or Deepened under the terms of this agreement and is proposed to
be completed as a dry hole shall not be

- 9 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

plugged and abandoned without the consent of all parties. Should Operator, after
diligent effort, be unable to contact any

2

party, or should any party fail to reply within forty-eight (48) hours
(exclusive of Saturday, Sunday and legal holidays) after

3

delivery of notice of the proposal to plug and abandon such well, such party
shall be deemed to have consented to the

4

proposed abandonment. All such wells shall be plugged and abandoned in
accordance with applicable regulations and at the

5

cost, risk and expense of the parties who participated in the cost of drilling
or Deepening such well. Any party who objects to

6

plugging and abandoning such well by notice delivered to Operator within
forty-eight (48) hours (exclusive of Saturday,

7

Sunday and legal holidays) after delivery of notice of the proposed plugging
shall take over the well as of the end of such

8

forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of

9

Article VI.B.; failure of such party to provide proof reasonably satisfactory to
Operator of its financial capability to conduct

10

such operations or to take over the well within such period or thereafter to
conduct operations on such well or plug and

11

abandon such well shall entitle Operator to retain or take possession of the
well and plug and abandon the well. The party

12

taking over the well shall indemnify Operator (if Operator is an abandoning
party) and the other abandoning parties against

13

liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and

14

restoring the surface, for which the abandoning parties shall remain
proportionately liable.

15

                  2. Abandonment of Wells That Have Produced: Except for any
well in which a Non-Consent operation has been

16

conducted hereunder for which the Consenting Parties have not been fully
reimbursed as herein provided, any well which has

17

been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to

18

such abandonment, the well shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk

19

and expense of all the parties hereto. Failure of a party to reply within sixty
(60) days of delivery of notice of proposed

20

abandonment shall be deemed an election to consent to the proposal. If, within
sixty (60) days after delivery of notice of the

21

proposed abandonment of any well, all parties do not agree to the abandonment of
such well, those wishing to continue its

22

operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the

23

applicable notice period and shall indemnify Operator (if Operator is an
abandoning party) and the other abandoning parties

24

against liability for any further operations on the well conducted by such
parties. Failure of such party or parties to provide

25

proof reasonably satisfactory to Operator of their financial capability to
conduct such operations or to take over the well

26

within the required period or thereafter to conduct operations on such well
shall entitle operator to retain or take possession

27

of such well and plug and abandon the well.

28

                  Parties taking over a well as provided herein shall tender to
each of the other parties its proportionate share of the value of

29

the well's salvable material and equipment, determined in accordance with the
provisions of Exhibit "C," less the estimated cost

30

of salvaging and the estimated cost of plugging and abandoning and restoring the
surface; provided, however, that in the event

31

the estimated plugging and abandoning and surface restoration costs and the
estimated cost of salvaging are higher than the

32

value of the well's salvable material and equipment, each of the abandoning
parties shall tender to the parties continuing

33

operations their proportionate shares of the estimated excess cost. Each
abandoning party shall assign to the non-abandoning

34

parties, without warranty, express or implied, as to title or as to quantity, or
fitness for use of the equipment and material, all

35

of its interest in the wellbore of the well and related equipment, together with
its interest in the Leasehold insofar and only

36

insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production. If the

37

interest of the abandoning party is or includes and Oil and Gas Interest, such
party shall execute and deliver to the non-

38

abandoning party or parties an oil and gas lease, limited to the wellbore and
the Zone then open to production, for a term of

39

one (1) year and so long thereafter as Oil and/or Gas is produced from the Zone
covered thereby, such lease to be on the form

40

attached as Exhibit "B." The assignments or leases so limited shall encompass
the Drilling Unit upon which the well is located.

41

The payments by, and the assignments or leases to, the assignees shall be in a
ratio based upon the relationship of their

42

respective percentage of participation in the Contract Area to the aggregate of
the percentages of participation in the Contract

43

Area of all assignees. There shall be no readjustment of interests in the
remaining portions of the Contract Area.

44

                  Thereafter, abandoning parties shall have no further
responsibility, liability, or interest in the operation of or production

45

from the well in the Zone then open other than the royalties retained in any
lease made under the terms of this Article. Upon

46

request, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and

47

charges contemplated by this agreement, plus any additional cost and charges
which may arise as the result of the separate

48

ownership of the assigned well. Upon proposed abandonment of the producing Zone
assigned or leased, the assignor or lessor

49

shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in

50

further operations therein subject to the provisions hereof.

51

                  3. Abandonment of Non-Consent Operations: The provisions of
Article VI.E.1. or VI.E.2. above shall be applicable as

52

between Consenting Parties in the event of the proposed abandonment of any well
excepted from said Articles; provided,

53

however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further

54

operations therein have been notified of the proposed abandonment and afforded
the opportunity to elect to take over the well

55

in accordance with the provisions of this Article VI.E.; and provided further,
that Non-Consenting Parties who own an interest

56

in a portion of the well shall pay their proportionate shares of abandonment and
surface restoration cost for such well as

57

provided in Article VI.B.2.(b).

58

F. Termination of Operations:

59

                  Upon the commencement of an operation for the drilling,
Reworking, Sidetracking, Plugging Back, Deepening, testing,

60

Completion or plugging of a well, including but not limited to the Initial Well,
such operation shall not be terminated without

61

consent of parties bearing _____% of the costs of such operation; provided,
however, that in the event granite or other

62

practically impenetrable substance or condition in the hole is encountered which
renders further operations impractical,

63

Operator may discontinue operations and give notice of such condition in the
manner provided in Article VI.B.1, and the

64

provisions of Article VI.B. or VI.E. shall thereafter apply to such operation,
as appropriate.

65

G. Taking Production in Kind:

66

        [ ]   Option No. 1: Gas Balancing Agreement Attached

67

                  Each party shall take in kind or separately dispose of its
proportionate share of all Oil and Gas produced from the

68

               Contract Area, exclusive of production which may be used in
development and producing operations and in preparing and

69

               treating Oil and Gas for marketing purposes and production
unavoidably lost. Any extra expenditure incurred in the taking

70

               in kind or separate disposition by any party of its proportionate
share of the production shall be borne by such party. Any

71

               party taking its share of production in kind shall be required to
pay for only its proportionate share of such part of

72

               Operator's surface facilities which it uses.

73

                  Each party shall execute such division orders and contracts as
may be necessary for the sale of its interest in

74

                production from the Contract Area, and, except as provided in
Article VII.B., shall be entitled to receive payment

- 10 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

               directly from the purchaser thereof for its share of all
production.

2

                 If any party fails to make the arrangements necessary to take
in kind or separately dispose of its proportionate

3

               share of the Oil produced from the Contract Area, Operator shall
have the right, subject to the revocation at will by

4

               the party owning it, but not the obligation, to purchase such Oil
or sell it to others at any time and from time to

5

               time, for the account of the non-taking party. Any such purchase
or sale by Operator may be terminated by

6

               Operator upon at least ten (10) days written notice to the owner
of said production and shall be subject always to

7

               the right of the owner of the production upon at least ten (10)
days written notice to Operator to exercise at any

8

               time its right to take in kind, or separately dispose of, its
share of all Oil not previously delivered to a purchaser.

9

               Any purchase or sale by Operator of any other party's share of
Oil shall be only for such reasonable periods of time

10

               as are consistent with the minimum needs of the industry under
the particular circumstances, but in no event for a

11

               period in excess of one (1) year.

12

                 Any such sale by Operator shall be in a manner commercially
reasonable under the circumstances but Operator

13

               shall have no duty to share any existing market or to obtain a
price equal to that received under any existing

14

               market. The sale or delivery by Operator of a non-taking party's
share of Oil under the terms of any existing

15

               contract of Operator shall not give the non-taking party any
interest in or make the non-taking party a party to said

16

               contract. No purchase shall be made by Operator without first
giving the non-taking party at least ten (10) days

17

               written notice of such intended purchase and the price to be paid
or the pricing basis to be used.

18

                 All parties shall give timely written notice to Operator of
their Gas marketing arrangements for the following

19

               month, excluding price, and shall notify Operator immediately in
the event of a change in such arrangements.

20

               Operator shall maintain records of all marketing arrangements,
and of volumes actually sold or transported, which

21

               records shall be made available to Non-Operators upon reasonable
request.

22

                 In the event one or more parties' separate disposition of its
share of the Gas causes split-stream deliveries to separate

23

               pipelines and/or deliveries which on a day-to-day basis for any
reason are not exactly equal to a party's respective proportion-

24

               ate share of total Gas sales to be allocated to it, the balancing
or accounting between the parties shall be in accordance with

25

               any Gas balancing agreement between the parties hereto, whether
such an agreement is attached as Exhibit "E" or is a

26

               separate agreement. Operator shall give notice to all parties of
the first sales of Gas from any well under this agreement.

27

        [ ]   Option No. 2: No Gas Balancing Agreement:

28

                  Each party shall take in kind or separately dispose of its
proportionate share of all Oil and Gas produced from

29

               the Contract Area, exclusive of production which may be used in
development and producing operations and in

30

               preparing and treating Oil and Gas for marketing purposes and
production unavoidably lost. Any extra expenditures

31

               incurred in the taking in kind or separate disposition by any
party of its proportionate share of the production shall

32

               be borne by such party. Any party taking its share of production
in kind shall be required to pay for only its

33

               proportionate share of such part of Operator's surface facilities
which it uses.

34

                 Each party shall execute such division orders and contracts as
may be necessary for the sale of its interest in

35

               production from the Contract Area, and, except as provided in
Article VII.B., shall be entitled to receive payment

36

               directly from the purchaser thereof for its share of all
production.

37

                 If any party fails to make the arrangements necessary to take
in kind or separately dispose of its proportionate

38

               share of the Oil and/or Gas produced from the Contract Area,
Operator shall have the right, subject to the

39

               revocation at will by the party owning it, but not the
obligation, to purchase such Oil and/or Gas or sell it to others

40

               at any time and from time to time, for the account of the
non-taking party. Any such purchase or sale by Operator

41

               may be terminated by Operator upon at least ten (10) days written
notice to the owner of said production and shall

42

               be subject always to the right of the owner of the production
upon at least ten (10) days written notice to Operator

43

               to exercise its right to take in kind, or separately dispose of,
its share of all Oil and/or Gas not previously delivered

44

               to a purchaser; provided, however, that the effective date of any
such revocation may be deferred at Operator's

45

               election for a period not to exceed ninety (90) days if Operator
has committed such production to a purchase

46

               contract having a term extending beyond such ten (10) -day
period. Any purchase or sale by Operator of any other

47

               party's share of Oil and/or Gas shall be only for such reasonable
periods of time as are consistent with the

48

               minimum needs of the industry under the particular circumstances,
but in no event for a period in excess of one (1)

49

               year.

50

                 Any such sale by Operator shall be in a manner commercially
reasonable under the circumstances, but Operator

51

               shall have no duty to share any existing market or transportation
arrangement or to obtain a price or transportation

52

               fee equal to that received under any existing market or
transportation arrangement. The sale or delivery by

53

               Operator of a non-taking party's share of production under the
terms of any existing contract of Operator shall not

54

               give the non-taking party any interest in or make the non-taking
party a party to said contract. No purchase of Oil

55

               and Gas and no sale of Gas shall be made by Operator without
first giving the non-taking party ten days written

56

               notice of such intended purchase or sale and the price to be paid
or the pricing basis to be used. Operator shall give

57

               notice to all parties of the first sale of Gas from any well
under this Agreement.

58

                 All parties shall give timely written notice to Operator of
their Gas marketing arrangements for the following

59

               month, excluding price, and shall notify Operator immediately in
the event of a change in such arrangements.

60

               Operator shall maintain records of all marketing arrangements,
and of volumes actually sold or transported, which

61

               records shall be made available to Non-Operators upon reasonable
request.

62 ARTICLE VII. 63 EXPENDITURES AND LIABILITY OF PARTIES 64

A. Liability of Parties:

65

                  The liability of the parties shall be several, not joint or
collective. Each party shall be responsible only for its obligations,

66

and shall be liable only for its proportionate share of the costs of developing
and operating the Contract Area. Accordingly, the

67

liens granted among the parties in Article VII.B. are given to secure only the
debts of each severally, and no party shall have

68

any liability to third parties hereunder to satisfy the default of any other
party in the payment of any expense or obligation

69

hereunder. It is not the intention of the parties to create, nor shall this
agreement be construed as creating, a mining or other

70

partnership, joint venture, agency relationship or association, or to render the
parties liable as partners, co-venturers, or

71

principals. In their relations with each other under this agreement, the parties
shall not be considered fiduciaries or to have

72

established a confidential relationship but rather shall be free to act on an
arm's-length basis in accordance with their own

73

respective self-interest, subject, however, to the obligation of the parties to
act in good faith in their dealings with each other

74

with respect to activities hereunder.

- 11 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

B. Liens and Security Interests:

2

                  Each party grants to the other parties hereto a lien upon any
interest it now owns or hereafter acquires in Oil and Gas

3

Leases and Oil and Gas Interests in the Contract Area, and a security interest
and/or purchase money security interest in any

4

interest it now owns or hereafter acquires in the personal property and fixtures
on or used or obtained for use in connection

5

therewith, to secure performance of all of its obligations under this agreement
including but not limited to payment of expense,

6

interest and fees, the proper disbursement of all monies paid hereunder, the
assignment or relinquishment of interest in Oil

7

and Gas Leases as required hereunder, and the proper performance of operations
hereunder. Such lien and security interest

8

granted by each party hereto shall include such party's leasehold interests,
working interests, operating rights, and royalty and

9

overriding royalty interests in the Contract Area now owned or hereafter
acquired and in lands pooled or unitized therewith or

10

otherwise becoming subject to this agreement, the Oil and Gas when extracted
therefrom and equipment situated thereon or

11

used or obtained for use in connection therewith (including, without limitation,
all wells, tools, and tubular goods), and accounts

12

(including, without limitation, accounts arising from gas imbalances or from the
sale of Oil and/or Gas at the wellhead),

13

contract rights, inventory and general intangibles relating thereto or arising
therefrom, and all proceeds and products of the

14

foregoing.

15

                  To perfect the lien and security agreement provided herein,
each party hereto shall execute and acknowledge the recording

16

supplement and/or any financing statement prepared and submitted by any party
hereto in conjunction herewith or at any time

17

following execution hereof, and Operator is authorized to file this agreement or
the recording supplement executed herewith as

18

a lien or mortgage in the applicable real estate records and as a financing
statement with the proper officer under the Uniform

19

Commercial Code in the state in which the Contract Area is situated and such
other states as Operator shall deem appropriate

20

to perfect the security interest granted hereunder. Any party may file this
agreement, the recording supplement executed

21

herewith, or such other documents as it deems necessary as a lien or mortgage in
the applicable real estate records and/or a

22

financing statement with the proper officer under the Uniform Commercial Code.

23

                  Each party represents and warrants to the other parties hereto
that the lien and security interest granted by such party to

24

the other parties shall be a first and prior lien, and each party hereby agrees
to maintain the priority of said lien and security

25

interest against all persons acquiring an interest in Oil and Gas Leases and
Interests covered by this agreement by, through or

26

under such party. All parties acquiring an interest in Oil and Gas Leases and
Oil and Gas Interests covered by this agreement,

27

whether by assignment, merger, mortgage, operation of law, or otherwise, shall
be deemed to have taken subject

28

to the lien and security interest granted by this Article VII.B. as to all
obligations attributable to such interest hereunder

29

whether or not such obligations arise before or after such interest is acquired.

30

                  To the extent that parties have a security interest under the
Uniform Commercial Code of the state in which the

31

Contract Area is situated, they shall be entitled to exercise the rights and
remedies of a secured party under the Code.

32

The bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an

33

election of remedies or otherwise affect the lien rights or security interest as
security for the payment thereof. In

34

addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use

35

of funds by the Operator, the other parties shall have the right, without
prejudice to other rights or remedies, to collect

36

from the purchaser the proceeds from the sale of such defaulting party's share
of Oil and Gas until the amount owed by

37

such party, plus interest as provided in "Exhibit C," has been received, and
shall have the right to offset the amount

38

owed against the proceeds from the sale of such defaulting party's share of Oil
and Gas. All purchasers of production

39

may rely on a notification of default from the non-defaulting party or parties
stating the amount due as a result of the

40

default, and all parties waive any recourse available against purchasers for
releasing production proceeds as provided in

41

this paragraph.

42

                  If any party fails to pay its share of cost within one hundred
twenty (120) days after rendition of a statement therefor by

43

Operator, the non-defaulting parties, including Operator, shall upon request by
Operator, pay the unpaid amount in the

44

proportion that the interest of each such party bears to the interest of all
such parties. The amount paid by each party so

45

paying its share of the unpaid amount shall be secured by the liens and security
rights described in Article VII.B., and each

46

paying party may independently pursue any remedy available hereunder or
otherwise.

47

                  If any party does not perform all of its obligations
hereunder, and the failure to perform subjects such party to foreclosure

48

or execution proceedings pursuant to the provisions of this agreement, to the
extent allowed by governing law, the defaulting

49

party waives any available right of redemption from and after the date of
judgment, any required valuation or appraisement

50

of the mortgaged or secured property prior to sale, any available right to stay
execution or to require a marshaling of assets

51

and any required bond in the event a receiver is appointed. In addition, to the
extent permitted by applicable law, each party

52

hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted

53

hereunder, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable

54

manner and upon reasonable notice.

55

                  Each party agrees that the other parties shall be entitled to
utilize the provisions of Oil and Gas lien law or other lien

56

law of any state in which the Contract Area is situated to enforce the
obligations of each party hereunder. Without limiting

57

the generality of the foregoing, to the extent permitted by applicable law,
Non-Operators agree that Operator may invoke or

58

utilize the mechanics' or materialmen's lien law of the state in which the
Contract Area is situated in order to secure the

59

payment to Operator of any sum due hereunder for services performed or materials
supplied by Operator.

60

C. Advances:

61

                  Operator, at its election, shall have the right from time to
time to demand and receive from one or more of the other

62

parties payment in advance of their respective shares of the estimated amount of
the expense to be incurred in operations

63

hereunder during the next succeeding month, which right may be exercised only by
submission to each such party of an

64

itemized statement of such estimated expense, together with an invoice for its
share thereof. Each such statement and invoice

65

for the payment in advance of estimated expense shall be submitted on or before
the 20th day of the next preceding month.

66

Each party shall pay to Operator its proportionate share of such estimate within
fifteen (15) days after such estimate and

67

invoice is received. If any party fails to pay its share of said estimate within
said time, the amount due shall bear interest as

68

provided in Exhibit "C" until paid. Proper adjustment shall be made monthly
between advances and actual expense to the end

69

that each party shall bear and pay its proportionate share of actual expenses
incurred, and no more.

70

D. Defaults and Remedies:

71

                  If any party fails to discharge any financial obligation under
this agreement, including without limitation the failure to

72

make any advance under the preceding Article VII.C. or any other provision of
this agreement, within the period required for

73

such payment hereunder, then in addition to the remedies provided in Article
VII.B. or elsewhere in this agreement, the

74

remedies specified below shall be applicable. For purposes of this Article
VII.D., all notices and elections shall be delivered

- 12 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-Operator,

2

and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator.

3

Election of any one or more of the following remedies shall not preclude the
subsequent use of any other remedy specified

4

below or otherwise available to a non-defaulting party.

5

                  1. Suspension of Rights: Any party may deliver to the party in
default a Notice of Default, which shall specify the default,

6

specify the action to be taken to cure the default, and specify that failure to
take such action will result in the exercise of one

7

or more of the remedies provided in this Article. If the default is not cured
within thirty (30) days of the delivery of such

8

Notice of Default, all of the rights of the defaulting party granted by this
agreement may upon notice be suspended until the

9

default is cured, without prejudice to the right of the non-defaulting party or
parties to continue to enforce the obligations of

10

the defaulting party previously accrued or thereafter accruing under this
agreement. If Operator is the party in default, the

11

Non-Operators shall have in addition the right, by vote of Non-Operators owning
a majority in interest in the Contract Area

12

after excluding the voting interest of Operator, to appoint a new Operator
effective immediately. The rights of a defaulting

13

party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right

14

to receive information as to any operation conducted hereunder during the period
of such default, the right to elect to

15

participate in an operation proposed under Article VI.B. of this agreement, the
right to participate in an operation being

16

conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to

17

receive proceeds of production from any well subject to this agreement.

18

                  2. Suit for Damages: Non-defaulting parties or Operator for
the benefit of non-defaulting parties may sue (at joint

19

account expense) to collect the amounts in default, plus interest accruing on
the amounts recovered from the date of default

20

until the date of collection at the rate specified in Exhibit "C" attached
hereto. Nothing herein shall prevent any party from

21

suing any defaulting party to collect consequential damages accruing to such
party as a result of the default.

22

                  3. Deemed Non-Consent: The non-defaulting party may deliver a
written Notice of Non-Consent Election to the

23

defaulting party at any time after the expiration of the thirty-day cure period
following delivery of the Notice of Default, in

24

which event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a

25

well which is to be or has been plugged as a dry hole, or for the Completion or
Recompletion of any well, the defaulting

26

party will be conclusively deemed to have elected not to participate in the
operation and to be a Non-Consenting Party with

27

respect thereto under Article VI.B. or VI.C., as the case may be, to the extent
of the costs unpaid by such party,

28

notwithstanding any election to participate theretofore made. If election is
made to proceed under this provision, then the

29

non-defaulting parties may not elect to sue for the unpaid amount pursuant to
Article VII.D.2.

30

                  Until the delivery of such Notice of Non-Consent Election to
the defaulting party, such party shall have the right to cure

31

its default by paying its unpaid share of costs plus interest at the rate set
forth in Exhibit "C," provided, however, such

32

payment shall not prejudice the rights of the non-defaulting parties to pursue
remedies for damages incurred by the non-

33

defaulting parties as a result of the default. Any interest relinquished
pursuant to this Article VII.D.3. shall be offered to the

34

non-defaulting parties in proportion to their interests, and the non-defaulting
parties electing to participate in the ownership

35

of such interest shall be required to contribute their shares of the defaulted
amount upon their election to participate therein.

36

                  4. Advance Payment: If a default is not cured within thirty
(30) days of the delivery of a Notice of Default, Operator, or

37

Non-Operators if Operator is the defaulting party, may thereafter require
advance payment from the defaulting

38

party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may

39

be, would be entitled to reimbursement under any provision of this agreement,
whether or not such expense was the subject of

40

the previous default. Such right includes, but is not limited to, the right to
require advance payment for the estimated costs of

41

drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made. If the

42

defaulting party fails to pay the required advance payment, the non-defaulting
parties may pursue any of the remedies provided

43

in the Article VII.D. or any other default remedy provided elsewhere in this
agreement. Any excess of funds advanced remaining

44

when the operation is completed and all costs have been paid shall be promptly
returned to the advancing party.

45

                  5. Costs and Attorneys' Fees: In the event any party is
required to bring legal proceedings to enforce any financial

46

obligation of a party hereunder, the prevailing party in such action shall be
entitled to recover all court costs, costs of

47

collection, and a reasonable attorney's fee, which the lien provided for herein
shall also secure.

48

E. Rentals, Shut-in Well Payments and Minimum Royalties:

49

                  Rentals, shut-in well payments and minimum royalties which may
be required under the terms of any lease shall be paid

50

by the party or parties who subjected such lease to this agreement at its or
their expense. In the event two or more parties

51

own and have contributed interests in the same lease to this agreement, such
parties may designate one of such parties to

52

make said payments for and on behalf of all such parties. Any party may request,
and shall be entitled to receive, proper

53

evidence of all such payments. In the event of failure to make proper payment of
any rental, shut-in well payment or

54

minimum royalty through mistake or oversight where such payment is required to
continue the lease in force, any loss which

55

results from such non-payment shall be borne in accordance with the provisions
of Article IV.B.2.

56

                  Operator shall notify Non-Operators of the anticipated
completion of a shut-in well, or the shutting in or return to

57

production of a producing well, at least five (5) days (excluding Saturday,
Sunday, and legal holidays) prior to taking such

58

action, or at the earliest opportunity permitted by circumstances, but assumes
no liability for failure to do so. In the event of

59

failure by Operator to so notify Non-Operators, the loss of any lease
contributed hereto by Non-Operators for failure to make

60

timely payments of any shut-in well payment shall be borne jointly by the
parties hereto under the provisions of Article

61

IV.B.3.

62

F. Taxes:

63

                  Beginning with the first calendar year after the effective
date hereof, Operator shall render for ad valorem taxation all

64

property subject to this agreement which by law should be rendered for such
taxes, and it shall pay all such taxes assessed

65

thereon before they become delinquent. Prior to the rendition date, each
Non-Operator shall furnish Operator information as

66

to burdens (to include, but not be limited to, royalties, overriding royalties
and production payments) on Leases and Oil and

67

Gas Interests contributed by such Non-Operator. If the assessed valuation of any
Lease is reduced by reason of its being

68

subject to outstanding excess royalties, overriding royalties or production
payments, the reduction in ad valorem taxes

69

resulting therefrom shall inure to the benefit of the owner or owners of such
Lease, and Operator shall adjust the charge to

70

such owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part

71

upon separate valuations of each party's working interest, then notwithstanding
anything to the contrary herein, charges to

72

the joint account shall be made and paid by the parties hereto in accordance
with the tax value generated by each party's

73

working interest. Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner

74

provided in Exhibit "C."

- 13 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

                  If Operator considers any tax assessment improper, Operator
may, at its discretion, protest within the time and manner

2

prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final

3

determination. During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes

4

and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for

5

the joint account, together with any interest and penalty accrued, and the total
cost shall then be assessed against the parties, and be

6

paid by them, as provided in Exhibit "C."

7

                  Each party shall pay or cause to be paid all production,
severance, excise, gathering and other taxes imposed upon or with respect

8

to the production or handling of such party's share of Oil and Gas produced
under the terms of this agreement.

9 ARTICLE VIII. 10 ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 11

A. Surrender of Leases:

12

                  The Leases covered by this agreement, insofar as they embrace
acreage in the Contract Area, shall not be surrendered in whole

13

or in part unless all parties consent thereto.

14

                  However, should any party desire to surrender its interest in
any Lease or in any portion thereof, such party shall give written

15

notice of the proposed surrender to all parties, and the parties to whom such
notice is delivered shall have thirty (30) days after

16

delivery of the notice within which to notify the party proposing the surrender
whether they elect to consent thereto. Failure of a

17

party to whom such notice is delivered to reply within said 30-day period shall
constitute a consent to the surrender of the Leases

18

described in the notice. If all parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or

19

implied warranty of title, all of its interest in such Lease, or portion
thereof, and any well, material and equipment which may be

20

located thereon and any rights in production thereafter secured, to the parties
not consenting to such surrender. If the interest of the

21

assigning party is or includes an Oil and Gas Interest, the assigning party
shall execute and deliver to the party or parties not

22

consenting to such surrender an oil and gas lease covering such Oil and Gas
Interest for a term of one (1) year and so long

23

thereafter as Oil and/or Gas is produced from the land covered thereby, such
lease to be on the form attached hereto as Exhibit "B."

24

Upon such assignment or lease, the assigning party shall be relieved from all
obligations thereafter accruing, but not theretofore

25

accrued, with respect to the interest assigned or leased and the operation of
any well attributable thereto, and the assigning party

26

shall have no further interest in the assigned or leased premises and its
equipment and production other than the royalties retained

27

in any lease made under the terms of this Article. The party assignee or lessee
shall pay to the party assignor or lessor the

28

reasonable salvage value of the latter's interest in any well's salvable
materials and equipment attributable to the assigned or leased

29

acreage. The value of all salvable materials and equipment shall be determined
in accordance with the provisions of Exhibit "C," less

30

the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface. If such value is less

31

than such costs, then the party assignor or lessor shall pay to the party
assignee or lessee the amount of such deficit. If the

32

assignment or lease is in favor of more than one party, the interest shall be
shared by such parties in the proportions that the

33

interest of each bears to the total interest of all such parties. If the
interest of the parties to whom the assignment is to be made

34

varies according to depth, then the interest assigned shall similarly reflect
such variances.

35

                  Any assignment, lease or surrender made under this provision
shall not reduce or change the assignor's, lessor's or surrendering

36

party's interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage

37

assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this

38

agreement but shall be deemed subject to an Operating Agreement in the form of
this agreement.

39

B. Renewal or Extension of Leases:

40

                  If any party secures a renewal or replacement of an Oil and
Gas Lease or Interest subject to this agreement, then all other parties

41

shall be notified promptly upon such acquisition or, in the case of a
replacement Lease taken before expiration of an existing Lease,

42

promptly upon expiration of the existing Lease. The parties notified shall have
the right for a period of thirty (30) days following

43

delivery of such notice in which to elect to participate in the ownership of the
renewal or replacement Lease, insofar as such Lease

44

affects lands within the Contract Area, by paying to the party who acquired it
their proportionate shares of the acquisition cost

45

allocated to that part of such Lease within the Contract Area, which shall be in
proportion to the interest held at that time by the

46

parties in the Contract Area. Each party who participates in the purchase of a
renewal or replacement Lease shall be given an

47

assignment of its proportionate interest therein by the acquiring party.

48

                  If some, but less than all, of the parties elect to
participate in the purchase of a renewal or replacement Lease, it shall be owned

49

by the parties who elect to participate therein, in a ratio based upon the
relationship of their respective percentage of participation in

50

the Contract Area to the aggregate of the percentages of participation in the
Contract Area of all parties participating in the

51

purchase of such renewal or replacement Lease. The acquisition of a renewal or
replacement Lease by any or all of the parties hereto

52

shall not cause a readjustment of the interests of the parties stated in Exhibit
"A," but any renewal or replacement Lease in which

53

less than all parties elect to participate shall not be subject to this
agreement but shall be deemed subject to a separate Operating

54

Agreement in the form of this agreement.

55

                  If the interests of the parties in the Contract Area vary
according to depth, then their right to participate proportionately in

56

renewal or replacement Leases and their right to receive an assignment of
interest shall also reflect such depth variances.

57

                  The provisions of this Article shall apply to renewal or
replacement Leases whether they are for the entire interest covered by

58

the expiring Lease or cover only a portion of its area or an interest therein.
Any renewal or replacement Lease taken before the

59

expiration of its predecessor Lease, or taken or contracted for or becoming
effective within six (6) months after the expiration of the

60

existing Lease, shall be subject to this provision so long as this agreement is
in effect at the time of such acquisition or at the time

61

the renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the

62

expiration of an existing Lease shall not be deemed a renewal or replacement
Lease and shall not be subject to the provisions of this

63

agreement.

64

                  The provisions in this Article shall also be applicable to
extensions of Oil and Gas Leases.

65

C. Acreage or Cash Contributions:

66

                  While this agreement is in force, if any party contracts for a
contribution of cash towards the drilling of a well or any other

67

operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall

68

be applied by it against the cost of such drilling or other operation. If the
contribution be in the form of acreage, the party to whom

69

the contribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the

70

proportions said Drilling Parties shared the cost of drilling the well. Such
acreage shall become a separate Contract Area and, to the

71

extent possible, be governed by provisions identical to this agreement. Each
party shall promptly notify all other parties of any

72

acreage or cash contributions it may obtain in support of any well or any other
operation on the Contract Area. The above

73

provisions shall also be applicable to optional rights to earn acreage outside
the Contract Area which are in support of well drilled

74

inside Contract Area.

- 14 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

                  If any party contracts for any consideration relating to
disposition of such party's share of substances produced hereunder,

2

such consideration shall not be deemed a contribution as contemplated in this
Article VIII.C.

3

D. Assignment; Maintenance of Uniform Interest:

4

                  For the purpose of maintaining uniformity of ownership in the
Contract Area in the Oil and Gas Leases, Oil and Gas

5

Interests, wells, equipment and production covered by this agreement no party
shall sell, encumber, transfer or make other

6

disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells,

7

equipment and production unless such disposition covers either:

8

                  1. the entire interest of the party in all Oil and Gas Leases,
Oil and Gas Interests, wells, equipment and production; or

9

                  2. an equal undivided percent of the party's present interest
in all Oil and Gas Leases, Oil and Gas Interests, wells,

10

equipment and production in the Contract Area.

11

                  Every sale, encumbrance, transfer or other disposition made by
any party shall be made expressly subject to this agreement

12

and shall be made without prejudice to the right of the other parties, and any
transferee of an ownership interest in any Oil and

13

Gas Lease or Interest shall be deemed a party to this agreement as to the
interest conveyed from and after the effective date of

14

the transfer of ownership; provided, however, that the other parties shall not
be required to recognize any such sale,

15

encumbrance, transfer or other disposition for any purpose hereunder until
thirty (30) days after they have received a copy of the

16

instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee. No assignment or other

17

disposition of interest by a party shall relieve such party of obligations
previously incurred by such party hereunder with respect

18

to the interest transferred, including without limitation the obligation of a
party to pay all costs attributable to an operation

19

conducted hereunder in which such party has agreed to participate prior to
making such assignment, and the lien and security

20

interest granted by Article VII.B. shall continue to burden the interest
transferred to secure payment of any such obligations.

21

                  If, at any time the interest of any party is divided among and
owned by four or more co-owners, Operator, at its discretion,

22

may require such co-owners to appoint a single trustee or agent with full
authority to receive notices, approve expenditures,

23

receive billings for and approve and pay such party's share of the joint
expenses, and to deal generally with, and with power to

24

bind, the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-

25

owners shall have the right to enter into and execute all contracts or
agreements for the disposition of their respective shares of

26

the Oil and Gas produced from the Contract Area and they shall have the right to
receive, separately, payment of the sale

27

proceeds thereof.

28

E. Waiver of Rights to Partition:

29

                  If permitted by the laws of the state or states in which the
property covered hereby is located, each party hereto owning an

30

undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its

31

undivided interest therein.

32

F. Preferential Right to Purchase:

33

[ ]              (Optional; Check if applicable.)

34

                  Should any party desire to sell all or any part of its
interests under this agreement, or its rights and interests in the Contract

35

Area, it shall promptly give written notice to the other parties, with full
information concerning its proposed disposition, which

36

shall include the name and address of the prospective transferee (who must be
ready, willing and able to purchase), the purchase

37

price, a legal description sufficient to identify the property, and all other
terms of the offer. The other parties shall then have an

38

optional prior right, for a period of ten (10) days after the notice is
delivered, to purchase for the stated consideration on the

39

same terms and conditions the interest which the other party proposes to sell;
and, if this optional right is exercised, the

40

purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all

41

purchasing parties. However, there shall be no preferential right to purchase in
those cases where any party wishes to mortgage

42

its interests, or to transfer title to its interests to its mortgagee in lieu of
or pursuant to foreclosure of a mortgage of its interests,

43

or to dispose of its interests by merger, reorganization, consolidation, or by
sale of all or substantially all of its Oil and Gas assets

44

to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any

45

company in which such party owns a majority of the stock.

46 ARTICLE IX. 47 INTERNAL REVENUE CODE ELECTION 48

                  If, for federal income tax purposes, this agreement and the
operations hereunder are regarded as a partnership, and if the

49

parties have not otherwise agreed to form a tax partnership pursuant to Exhibit
"G" or other agreement between them, each

50

party thereby affected elects to be excluded from the application of all of the
provisions of Subchapter "K," Chapter 1, Subtitle

51

"A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and
authorized by Section 761 of the Code and

52

the regulations promulgated thereunder. Operator is authorized and directed to
execute on behalf of each party hereby affected

53

such evidence of this election as may be required by the Secretary of the
Treasury of the United States or the Federal Internal

54

Revenue Service, including specifically, but not by way of limitation, all of
the returns, statements, and the data required by

55

Treasury Regulation §1.761. Should there be any requirement that each party
hereby affected give further evidence of this

56

election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal

57

Revenue Service or as may be necessary to evidence this election. No such party
shall give any notices or take any other action

58

inconsistent with the election made hereby. If any present or future income tax
laws of the state or states in which the Contract

59

Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter "K," Chapter

60

1, Subtitle "A," of the Code, under which an election similar to that provided
by Section 761 of the Code is permitted, each party

61

hereby affected shall make such election as may be permitted or required by such
laws. In making the foregoing election, each

62

such party states that the income derived by such party from operations
hereunder can be adequately determined without the

63

computation of partnership taxable income.

64 ARTICLE X. 65 CLAIMS AND LAWSUITS 66

                  Operator may settle any single uninsured third party damage
claim or suit arising from operations hereunder if the expenditure

67

does not exceed _________________________Dollars ($ ___________________________)
and if the payment is in complete settlement

68

of such claim or suit. If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over

69

the further handling of the claim or suit, unless such authority is delegated to
Operator. All costs and expenses of handling settling,

70

or otherwise discharging such claim or suit shall be a the joint expense of the
parties participating in the operation from which the

71

claim or suit arises. If a claim is made against any party or if any party is
sued on account of any matter arising from operations

72

hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall

73

immediately notify all other parties, and the claim or suit shall be treated as
any other claim or suit involving operations hereunder.

74



- 15 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1 ARTICLE XI. 2 FORCE MAJEURE 3

                  If any party is rendered unable, wholly or in part, by force
majeure to carry out its obligations under this agreement, other

4

than the obligation to indemnify or make money payments or furnish security,
that party shall give to all other parties

5

prompt written notice of the force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the

6

party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than, the

7

continuance of the force majeure. The term "force majeure," as here employed,
shall mean an act of God, strike, lockout, or

8

other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of

9

nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other

10

cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the party

11

claiming suspension.

12

                  The affected party shall use all reasonable diligence to
remove the force majeure situation as quickly as practicable. The

13

requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,

14

lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall

15

be entirely within the discretion of the party concerned.

16 ARTICLE XII. 17 NOTICES 18

                  All notices authorized or required between the parties by any
of the provisions of this agreement, unless otherwise

19

specifically provided, shall be in writing and delivered in person or by United
States mail, courier service, telegram, telex,

20

telecopier or any other form of facsimile, postage or charges prepaid, and
addressed to such parties at the addresses listed on

21

Exhibit "A." All telephone or oral notices permitted by this agreement shall be
confirmed immediately thereafter by written

22

notice. The originating notice given under any provision hereof shall be deemed
delivered only when received by the party to

23

whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date

24

the originating notice is received. "Receipt" for purposes of this agreement
with respect to written notice delivered hereunder

25

shall be actual delivery of the notice to the address of the party to be
notified specified in accordance with this agreement, or

26

to the telecopy, facsimile or telex machine of such party. The second or any
responsive notice shall be deemed delivered when

27

deposited in the United States mail or at the office of the courier or telegraph
service, or upon transmittal by telex, telecopy

28

or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or

29

48 hours, such response shall be given orally or by telephone, telex, telecopy
or other facsimile within such period. Each party

30

shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other

31

parties. If a party is not available to receive notice orally or by telephone
when a party attempts to deliver a notice required

32

to be delivered within 24 or 48 hours, the notice may be delivered in writing by
any other method specified herein and shall

33

be deemed delivered in the same manner provided above for any responsive notice.

34 ARTICLE XIII. 35 TERM OF AGREEMENT 36

                  This agreement shall remain in full force and effect as to the
Oil and Gas Leases and/or Oil and Gas Interests subject

37

hereto for the period of time selected below; provided, however, no party hereto
shall ever be construed as having any right, title

38

or interest in or to any Lease or Oil and Gas Interest contributed by any other
party beyond the term of this agreement.

39

         [ ]   Option No. 1: So long as any of the Oil and Gas Leases subject to
this agreement remain or are continued in

40

                force as to any part of the Contract Area, whether by
production, extension, renewal or otherwise.

41

         [ ]   Option No. 2: In the event the well described in Article VI.A.,
or any subsequent well drilled under any provision

42

                of this agreement, results in the Completion of a well as a well
capable of production of Oil and/or Gas in paying

43

                quantities, this agreement shall continue in force so long as
any such well is capable of production, and for an

44

                additional period of ________days thereafter; provided, however,
if, prior to the expiration of such

45

                additional period, one or more of the parties hereto are engaged
in drilling, Reworking, Deepening, Sidetracking,

46

                Plugging Back, testing or attempting to Complete or Re-complete
a well or wells hereunder, this agreement shall

47

                continue in force until such operations have been completed and
if production results therefrom, this agreement

48

                shall continue in force as provided herein. In the event the
well described in Article VI.A., or any subsequent well

49

                drilled hereunder, results in a dry hole, and no other well is
capable of producing Oil and/or Gas from the

50

                Contract Area, this agreement shall terminate unless drilling,
Deepening, Sidetracking, Completing, Re-

51

                completing, Plugging Back or Reworking operations are commenced
within ________________ days from the

52

                date of abandonment of said well. "Abandonment" for such
purposes shall mean either (i) a decision by all parties

53

                not to conduct any further operations on the well or (ii) the
elapse of 180 days from the conduct of any

54

                operations on the well, whichever first occurs.

55

                  The termination of this agreement shall not relieve any party
hereto from any expense, liability or other obligation or any

56

remedy therefor which has accrued or attached prior to the date of such
termination.

57

                  Upon termination of this agreement and the satisfaction of all
obligations hereunder, in the event a memorandum of this

58

Operating Agreement has been filed of record, Operator is authorized to file of
record in all necessary recording offices a

59

notice of termination, and each party hereto agrees to execute such a notice of
termination as to Operator's interest, upon

60

request of Operator, if Operator has satisfied all its financial obligations.

61 ARTICLE XIV. 62 COMPLIANCE WITH LAWS AND REGULATIONS 63

A. Laws, Regulations and Orders:

64

                  This agreement shall be subject to the applicable laws of the
state in which the Contract Area is located, to the valid rules,

65

regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state,

66

and local laws, ordinances, rules, regulations and orders.

67

B. Governing Law:

68

                  This agreement and all matters pertaining hereto, including
but not limited to matters of performance, non-

69

performance, breach, remedies, procedures, rights, duties, and interpretation or
construction, shall be governed and

70

determined by the law of the state in which the Contract Area is located. If the
Contract Area is in two or more states,

71

the law of the state of __________________________shall govern.

72

C. Regulatory Agencies:

73

                  Nothing herein contained shall grant, or be construed to
grant, Operator the right or authority to waive or release any

74

rights, privileges, or obligations which Non-Operators may have under federal or
state laws or under rules, regulations or

- 16 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1

orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or

2

production of wells, on tracts offsetting or adjacent to the Contract Area.

3

                  With respect to the operations hereunder, Non-Operators agree
to release Operator from any and all losses, damages,

4

injuries, claims and causes of action arising out of, incident to or resulting
directly or indirectly from Operator's interpretation

5

or application of rules, rulings, regulations or orders of the Department of
Energy or Federal Energy Regulatory Commission

6

or predecessor or successor agencies to the extent such interpretation or
application was made in good faith and does not

7

constitute gross negligence. Each Non-Operator further agrees to reimburse
Operator for such Non-Operator's share of

8

production or any refund, fine, levy or other governmental sanction that
Operator may be required to pay as a result of such

9

an incorrect interpretation or application, together with interest and penalties
thereon owing by Operator as a result of such

10

incorrect interpretation or application.

11 ARTICLE XV. 12 MISCELLANEOUS 13

A. Execution:

14

                  This agreement shall be binding upon each Non-Operator when
this agreement or a counterpart thereof has been

15

executed by such Non-Operator and Operator notwithstanding that this agreement
is not then or thereafter executed by all of

16

the parties to which it is tendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which

17

own, in fact, an interest in the Contract Area. Operator may, however, by
written notice to all Non-Operators who have

18

become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no

19

event later than five days prior to the date specified in Article VI.A. for
commencement of the Initial Well, terminate this

20

agreement if Operator in its sole discretion determines that there is
insufficient participation to justify commencement of

21

drilling operations. In the event of such a termination by Operator, all further
obligations of the parties hereunder shall cease

22

as of such termination. In the event any Non-Operator has advanced or prepaid
any share of drilling or other costs

23

hereunder, all sums so advanced shall be returned to such Non-Operator without
interest. In the event Operator proceeds

24

with drilling operations for the Initial Well without the execution hereof by
all persons listed on Exhibit "A" as having a

25

current working interest in such well, Operator shall indemnify Non-Operators
with respect to all costs incurred for the

26

Initial Well which would have been charged to such person under this agreement
if such person had executed the same and

27

Operator shall receive all revenues which would have been received by such
person under this agreement if such person had

28

executed the same.

29

B. Successors and Assigns:

30

                  This agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs,

31

devisees, legal representatives, successors and assigns, and the terms hereof
shall be deemed to run with the Leases or

32

Interests included within the Contract Area.

33

C. Counterparts:

34

                  This instrument may be executed in any number of counterparts,
each of which shall be considered an original for all

35

purposes.

36

D. Severability:

37

                  For the purposes of assuming or rejecting this agreement as an
executory contract pursuant to federal bankruptcy laws,

38

this agreement shall not be severable, but rather must be assumed or rejected in
its entirety, and the failure of any party to

39

this agreement to comply with all of its financial obligations provided herein
shall be a material default.

40 ARTICLE XVI. 41 OTHER PROVISIONS 42



43



44



45



46



47



48



49



50



51



52



53



54



55



56



57



58



59



60



61



62



63



64



65



66



67



68



69



70



71



72



73



74



- 17 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1                   IN WITNESS WHEREOF, this agreement shall be effective as of
the ___________day of _______________________, 2 __________________. 3
______________________________________, who has prepared and circulated this
form for execution, represents and warrants   that the form was printed from
and, with the exception(s) listed below, is identical to the AAPL Form 610-1989
Model Form 4 Operating Agreement, as published in computerized form by Forms
On-A-Disk, Inc. No changes, alterations, or   modifications, other than those
made by strikethrough and/or insertion and that are clearly recognizable as
changes in 5 Articles
_________________________________________________________________, have been
made to the form. 6 ATTEST OR WITNESS: OPERATOR 7
                                                                                                                       ____________________________________________
8 ____________________________________________                          By
____________________________________________ 9
____________________________________________                               ____________________________________________                               
   
                                                                                                                      
Type or print name 10   11
                                                                                                                       Title
_______________________________________ 12
                                                                                                                       Date
_______________________________________ 13
                                                                                                                      
Tax ID or S.S. No. _____________________________ 14   15 NON-OPERATORS 16   17
                                                                                                                       ____________________________________________ 
  ____________________________________________                          By
____________________________________________ 18
____________________________________________                               ____________________________________________       
 
                                                                                                                      
Type or print name 19   20
                                                                                                                       Title
_______________________________________ 21
                                                                                                                       Date
_______________________________________ 22
                                                                                                                      
Tax ID or S.S. No. _____________________________ 23   24
                                                                                                                        ____________________________________________
25 ____________________________________________                          By
____________________________________________ 26
____________________________________________                               ____________________________________________       
  Type or print name 27       
                                                                                                               Title
_______________________________________ 28
                                                                                                                       Date
_______________________________________ 29
                                                                                                                      
Tax ID or S.S. No. _____________________________ 30   31
                                                                                                                        ____________________________________________
32 ____________________________________________                          By
____________________________________________ 33
____________________________________________                               ____________________________________________       
34 Type or print name 35
                                                                                                                       Title
_______________________________________ 36
                                                                                                                       Date
_______________________________________ 37
                                                                                                                      
Tax ID or S.S. No. _____________________________

- 18 -

--------------------------------------------------------------------------------

A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

1 ACKNOWLEDGMENTS 2        Note: The following forms of acknowledgment are the
short forms approved by the Uniform Law on Notarial Acts. 3 The validity and
effect of these forms in any state will depend upon the statutes of that state.
4   5 Individual acknowledgment: 6 State of _______________________) 7
                                                                     ) ss. 8
County of _____________________) 9         This instrument was acknowledged
before me on 10 ____________________________________________by
_______________________________________________ 11   12 (Seal, if
any)                                                                                     
_______________________________________________ 13
                                                                                                           
Title (and Rank) ___________________________________ 14
                                                                                                           
My commission expires: _____________________________ 15   16 Acknowledgment in
representative capacity: 17 State of _______________________) 18
                                                                     ) ss. 19
County of _____________________) 20 This instrument was acknowledged before me
on 21 ____________________________________________by
_______________________________________________as 22 ________________________of
____________________________________________________________________. 23 (Seal,
if
any)                                                                                     
________________________________________________ 24
                                                                                                           
Title (and Rank) ___________________________________ 25
                                                                                                           
My commission expires: _____________________________ 26   27   28   29   30   31
  32   33   34   35   36   37  

- 19 -

--------------------------------------------------------------------------------